Exhibit 10.3

 

 

AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

 

among

 

 

EPIQ SYSTEMS, INC.,

as Borrower,

 

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

 

and

 

 

KEYBANK NATIONAL ASSOCIATION,

as Lead Arranger, Sole Book Runner and Administrative Agent

 

--------------------------------------------------------------------------------

 

dated as of

November 15, 2005

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

 

Section 1.1. Definitions

 

Section 1.2. Accounting Terms [a05-20704_1ex10d3.htm#Section1_2_013048]

 

Section 1.3. Terms Generally [a05-20704_1ex10d3.htm#Section1_3_013049]

 

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT [a05-20704_1ex10d3.htm#ArticleIi_012919]

 

Section 2.1. Amount and Nature of Credit
[a05-20704_1ex10d3.htm#Section2_1_013050]

 

Section 2.2. Revolving Credit [a05-20704_1ex10d3.htm#Section2_2_013054]

 

Section 2.3. Term Loan [a05-20704_1ex10d3.htm#Section2_3_013101]

 

Section 2.4. Interest [a05-20704_1ex10d3.htm#Section2_4_013103]

 

Section 2.5. Evidence of Indebtedness [a05-20704_1ex10d3.htm#Section2_5_013105]

 

Section 2.6. Notice of Credit Event; Funding of Loans
[a05-20704_1ex10d3.htm#Section2_6_013108]

 

Section 2.7. Payment on Loans and Other Obligations
[a05-20704_1ex10d3.htm#Section2_7_013111]

 

Section 2.8. Prepayment [a05-20704_1ex10d3.htm#Section2_8_013112]

 

Section 2.9. Commitment and Other Fees [a05-20704_1ex10d3.htm#Section2_9_013113]

 

Section 2.10. Modifications of Commitment
[a05-20704_1ex10d3.htm#Section2_10_013118]

 

Section 2.11. Computation of Interest and Fees
[a05-20704_1ex10d3.htm#Section2_11_013128]

 

Section 2.12. Mandatory Payments [a05-20704_1ex10d3.htm#Section2_12_013129]

 

Section 2.13. Extension of Commitment [a05-20704_1ex10d3.htm#Section2_13_013133]

 

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES [a05-20704_1ex10d3.htm#ArticleIii_012921]

 

Section 3.1. Requirements of Law [a05-20704_1ex10d3.htm#Section3_1_013138]

 

Section 3.2. Taxes [a05-20704_1ex10d3.htm#Section3_2_013141]

 

Section 3.3. Funding Losses [a05-20704_1ex10d3.htm#Section3_3_013144]

 

Section 3.4. Change of Lending Office [a05-20704_1ex10d3.htm#Section3_4_013146]

 

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate
[a05-20704_1ex10d3.htm#Section3_5_013148]

 

Section 3.6. Replacement of Lenders [a05-20704_1ex10d3.htm#Section3_6_013149]

 

Section 3.7. Discretion of Lenders as to Manner of Funding
[a05-20704_1ex10d3.htm#Section3_7_013152]

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT [a05-20704_1ex10d3.htm#ArticleIv_012922]

 

Section 4.1. Conditions to Each Credit Event
[a05-20704_1ex10d3.htm#Section4_1_013153]

 

Section 4.2. Conditions to the First Credit Event
[a05-20704_1ex10d3.htm#Section4_2_013156]

 

Section 4.3. Post-Closing Conditions [a05-20704_1ex10d3.htm#Section4_3_013158]

 

 

 

ARTICLE V. COVENANTS [a05-20704_1ex10d3.htm#ArticleV_012924]

 

Section 5.1. Insurance [a05-20704_1ex10d3.htm#Section5_1_013200]

 

Section 5.2. Money Obligations [a05-20704_1ex10d3.htm#Section5_2_013201]

 

Section 5.3. Financial Statements and Information
[a05-20704_1ex10d3.htm#Section5_3_013202]

 

Section 5.4. Financial Records [a05-20704_1ex10d3.htm#Section5_4_013204]

 

Section 5.5. Franchises; Change in Business
[a05-20704_1ex10d3.htm#Section5_5_013205]

 

Section 5.6. ERISA Pension and Benefit Plan Compliance
[a05-20704_1ex10d3.htm#Section5_6_013207]

 

Section 5.7. Financial Covenants [a05-20704_1ex10d3.htm#Section5_7_013209]

 

Section 5.8. Borrowing [a05-20704_1ex10d3.htm#Section5_8_013211]

 

Section 5.9. Liens [a05-20704_1ex10d3.htm#Section5_9_013215]

 

 

i

--------------------------------------------------------------------------------


 

Section 5.10. Regulations T, U and X [a05-20704_1ex10d3.htm#Section5_10__005418]

 

Section 5.11. Investments, Loans and Guaranties
[a05-20704_1ex10d3.htm#Section5_11__005420]

 

Section 5.12. Merger and Sale of Assets
[a05-20704_1ex10d3.htm#Section5_12__005444]

 

Section 5.13. Acquisitions [a05-20704_1ex10d3.htm#Section5_13_005459]

 

Section 5.14. Notice [a05-20704_1ex10d3.htm#Section5_14_005517]

 

Section 5.15. Capital Distributions; Restricted Payments
[a05-20704_1ex10d3.htm#Section5_15_005520]

 

Section 5.16. Environmental Compliance
[a05-20704_1ex10d3.htm#Section5_16_005530]

 

Section 5.17. Affiliate Transactions [a05-20704_1ex10d3.htm#Section5_17_005532]

 

Section 5.18. Use of Proceeds [a05-20704_1ex10d3.htm#Section5_18_005535]

 

Section 5.19. Corporate Names and Locations of Collateral
[a05-20704_1ex10d3.htm#Section5_19_005537]

 

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest [a05-20704_1ex10d3.htm#Section5_20_005548]

 

Section 5.21. Restrictive Agreements [a05-20704_1ex10d3.htm#Section5_21_005552]

 

Section 5.22. Other Covenants [a05-20704_1ex10d3.htm#Section5_22_005606]

 

Section 5.23. Note Agreement [a05-20704_1ex10d3.htm#Section5_23_005609]

 

Section 5.24. Collateral [a05-20704_1ex10d3.htm#Section5_24_005614]

 

Section 5.25. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral [a05-20704_1ex10d3.htm#Section5_25_005632]

 

Section 5.26. Amendment of Organizational Documents
[a05-20704_1ex10d3.htm#Section5_26_005651]

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES
[a05-20704_1ex10d3.htm#Articlevi_RepresentationsAndWarra_005654]

 

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
[a05-20704_1ex10d3.htm#Section6_1_005657]

 

Section 6.2. Corporate Authority [a05-20704_1ex10d3.htm#Section6_2_005659]

 

Section 6.3. Compliance with Laws and Contracts
[a05-20704_1ex10d3.htm#Section6_3_005712]

 

Section 6.4. Litigation and Administrative Proceedings
[a05-20704_1ex10d3.htm#Section6_4_005716]

 

Section 6.5. Title to Assets [a05-20704_1ex10d3.htm#Section6_5_005718]

 

Section 6.6. Liens and Security Interests
[a05-20704_1ex10d3.htm#Section6_6_005723]

 

Section 6.7. Tax Returns [a05-20704_1ex10d3.htm#Section6_7__005725]

 

Section 6.8. Environmental Laws [a05-20704_1ex10d3.htm#Section6_8_005727]

 

Section 6.9. Locations [a05-20704_1ex10d3.htm#Section6_9_005729]

 

Section 6.10. Employee Benefits Plans
[a05-20704_1ex10d3.htm#Section6_10__005731]

 

Section 6.11. Consents or Approvals [a05-20704_1ex10d3.htm#Section6_11_005744]

 

Section 6.12. Solvency [a05-20704_1ex10d3.htm#Section6_12_005746]

 

Section 6.13. Financial Statements [a05-20704_1ex10d3.htm#Section6_13__005752]

 

Section 6.14. Regulations [a05-20704_1ex10d3.htm#Section6_14_005753]

 

Section 6.15. Material Agreements [a05-20704_1ex10d3.htm#Section6_15__005755]

 

Section 6.16. Intellectual Property [a05-20704_1ex10d3.htm#Section6_16_005757]

 

Section 6.17. Insurance [a05-20704_1ex10d3.htm#Section6_17_005802]

 

Section 6.18. Deposit Accounts [a05-20704_1ex10d3.htm#Section6_18_005818]

 

Section 6.19. Accurate and Complete Statements
[a05-20704_1ex10d3.htm#Section6_19_005820]

 

Section 6.20. Note Agreement [a05-20704_1ex10d3.htm#Section6_20_005822]

 

Section 6.21. Investment Company; Holding Company
[a05-20704_1ex10d3.htm#Section6_21_005824]

 

Section 6.22. Defaults [a05-20704_1ex10d3.htm#Section6_22_005826]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII. SECURITY [a05-20704_1ex10d3.htm#Articlevii_Security_005828]

 

Section 7.1. Security Interest in Collateral
[a05-20704_1ex10d3.htm#Section7_1_005830]

 

Section 7.2. Collections and Receipt of Proceeds by Borrower
[a05-20704_1ex10d3.htm#Section7_2_005832]

 

Section 7.3. Collections and Receipt of Proceeds by Agent
[a05-20704_1ex10d3.htm#Section7_3_005854]

 

Section 7.4. Use of Inventory and Equipment
[a05-20704_1ex10d3.htm#Section7_4_005859]

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT
[a05-20704_1ex10d3.htm#Articleviii_EventsOfDefault_005902]

 

Section 8.1. Payments [a05-20704_1ex10d3.htm#Section8_1_005910]

 

Section 8.2. Special Covenants [a05-20704_1ex10d3.htm#Section8_2_005912]

 

Section 8.3. Other Covenants [a05-20704_1ex10d3.htm#Section8_3_005914]

 

Section 8.4. Representations and Warranties
[a05-20704_1ex10d3.htm#Section8_4_005915]

 

Section 8.5. Cross Default [a05-20704_1ex10d3.htm#Section8_5_005917]

 

Section 8.6. ERISA Default [a05-20704_1ex10d3.htm#Section8_6_005921]

 

Section 8.7. Change in Control [a05-20704_1ex10d3.htm#Section8_7_005922]

 

Section 8.8. Money Judgment [a05-20704_1ex10d3.htm#Section8_8_005930]

 

Section 8.9. Security [a05-20704_1ex10d3.htm#Section8_9_005931]

 

Section 8.10. Validity of Loan Documents
[a05-20704_1ex10d3.htm#Section8_10_005933]

 

Section 8.11. Solvency [a05-20704_1ex10d3.htm#Section8_11_005935]

 

 

 

ARTICLE IX. REMEDIES UPON DEFAULT
[a05-20704_1ex10d3.htm#Articleix_RemediesUponDefault_005954]

 

Section 9.1. Optional Defaults [a05-20704_1ex10d3.htm#Section9_1_005957]

 

Section 9.2. Automatic Defaults [a05-20704_1ex10d3.htm#Section9_2_010000]

 

Section 9.3. Letters of Credit [a05-20704_1ex10d3.htm#Section9_3_010003]

 

Section 9.4. Offsets [a05-20704_1ex10d3.htm#Section9_4_010005]

 

Section 9.5. Equalization Provision [a05-20704_1ex10d3.htm#Section9_5_010025]

 

Section 9.6. Collateral [a05-20704_1ex10d3.htm#Section9_6_010037]

 

Section 9.7. Other Remedies [a05-20704_1ex10d3.htm#Section9_7_010107]

 

Section 9.8. Application of Proceeds [a05-20704_1ex10d3.htm#Section9_8_010109]

 

 

 

ARTICLE X. THE AGENT [a05-20704_1ex10d3.htm#Articlex_TheAgent_010120]

 

Section 10.1. Appointment and Authorization
[a05-20704_1ex10d3.htm#Section10_1_010123]

 

Section 10.2. Note Holders [a05-20704_1ex10d3.htm#Section10_2_010141]

 

Section 10.3. Consultation With Counsel
[a05-20704_1ex10d3.htm#Section10_3_010143]

 

Section 10.4. Documents [a05-20704_1ex10d3.htm#Section10_4_010145]

 

Section 10.5. Agent and Affiliates [a05-20704_1ex10d3.htm#Section10_5_010146]

 

Section 10.6. Knowledge of Default [a05-20704_1ex10d3.htm#Section10_6_010148]

 

Section 10.7. Action by Agent [a05-20704_1ex10d3.htm#Section10_7_010155]

 

Section 10.8. Release of Collateral or Guarantor of Payment
[a05-20704_1ex10d3.htm#Section10_8_010156]

 

Section 10.9. Notice of Default [a05-20704_1ex10d3.htm#Section10_9_010158]

 

Section 10.10. Delegation of Duties [a05-20704_1ex10d3.htm#Section10_10_010159]

 

Section 10.11. Indemnification of Agent
[a05-20704_1ex10d3.htm#Section10_11_010201]

 

Section 10.12. Successor Agent [a05-20704_1ex10d3.htm#Section10_12_010219]

 

 

 

ARTICLE XI. MISCELLANEOUS [a05-20704_1ex10d3.htm#Articlexi_Miscellaneous_010220]

 

Section 11.1. Lenders’ Independent Investigation
[a05-20704_1ex10d3.htm#Section11_1_010222]

 

Section 11.2. No Waiver; Cumulative Remedies
[a05-20704_1ex10d3.htm#Section11_2_010229]

 

Section 11.3. Amendments, Waivers and Consents
[a05-20704_1ex10d3.htm#Section11_3_010231]

 

 

iii

--------------------------------------------------------------------------------


 

Section 11.4. Notices [a05-20704_1ex10d3.htm#Section11_4_010234]

 

Section 11.5. Costs, Expenses and Taxes
[a05-20704_1ex10d3.htm#Section11_5_010250]

 

Section 11.6. Indemnification [a05-20704_1ex10d3.htm#Section11_6_010251]

 

Section 11.7. Obligations Several; No Fiduciary Obligations
[a05-20704_1ex10d3.htm#Section11_7_010253]

 

Section 11.8. Execution in Counterparts
[a05-20704_1ex10d3.htm#Section11_8_010338]

 

Section 11.9. Binding Effect; Borrower’s Assignment
[a05-20704_1ex10d3.htm#Section11_9_010340]

 

Section 11.10. Lender Assignments [a05-20704_1ex10d3.htm#Section11_10_010342]

 

Section 11.11. Sale of Participations
[a05-20704_1ex10d3.htm#Section11_11_010401]

 

Section 11.12. Patriot Act Notice [a05-20704_1ex10d3.htm#Section11_12_010411]

 

Section 11.13. Severability of Provisions; Captions; Attachments
[a05-20704_1ex10d3.htm#Section11_13_010413]

 

Section 11.14. Investment Purpose [a05-20704_1ex10d3.htm#Section11_14_010415]

 

Section 11.15. Entire Agreement [a05-20704_1ex10d3.htm#Section11_15_010417]

 

Section 11.16. Legal Representation of Parties
[a05-20704_1ex10d3.htm#Section11_16_010419]

 

Section 11.17. Governing Law; Submission to Jurisdiction
[a05-20704_1ex10d3.htm#Section11_17_010421]

 

Section 11.18. Jury Trial Waiver [a05-20704_1ex10d3.htm#Section11_18_010507]

 

 

Exhibit A [a05-20704_1ex10d3.htm#Exhibita_011101]

Form of Revolving Credit Note [a05-20704_1ex10d3.htm#Exhibita_011101]

Exhibit B [a05-20704_1ex10d3.htm#Exhibitb_020359]

Form of Swing Line Note [a05-20704_1ex10d3.htm#Exhibitb_020359]

Exhibit C [a05-20704_1ex10d3.htm#Exhibitc_020409]

Form of Term Note [a05-20704_1ex10d3.htm#Exhibitc_020409]

Exhibit D [a05-20704_1ex10d3.htm#Exhibitd_020413]

Form of Notice of Loan [a05-20704_1ex10d3.htm#Exhibitd_020413]

Exhibit E [a05-20704_1ex10d3.htm#Exhibite_020421]

Form of Compliance Certificate [a05-20704_1ex10d3.htm#Exhibite_020421]

Exhibit F [a05-20704_1ex10d3.htm#Exhibitf_020424]

Form of Assignment and Acceptance Agreement
[a05-20704_1ex10d3.htm#Exhibitf_020424]

Exhibit G [a05-20704_1ex10d3.htm#Exhibitg_020532]

Form of Request for Extension [a05-20704_1ex10d3.htm#Exhibitg_020532]

 

 

Schedule 1 [a05-20704_1ex10d3.htm#Schedule1_011037]

Commitments of Lenders [a05-20704_1ex10d3.htm#Schedule1_011037]

Schedule 2 [a05-20704_1ex10d3.htm#Schedule2_011044]

Guarantors of Payment [a05-20704_1ex10d3.htm#Schedule2_011044]

Schedule 3

Pledged Securities

Schedule 4

Real Property

Schedule 5.8

Indebtedness

Schedule 5.9

Liens

Schedule 5.11

Permitted Foreign Subsidiary Loans and Investments

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

Litigation and Administrative Proceedings

Schedule 6.9

Locations

Schedule 6.10

Employee Benefits Plans

Schedule 6.15

Material Agreements

Schedule 6.16

Intellectual Property

Schedule 6.17

Insurance

Schedule 6.18

Deposit Accounts

 

iv

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may from
time to time be amended, restated or otherwise modified, this “Agreement”) is
made effective as of the 15th day of November, 2005 among:

 

(a)           EPIQ SYSTEMS, INC., a Missouri corporation (“Borrower”);

 

(b)           the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that becomes a party hereto pursuant to
Section 2.10(b) or 11.10 hereof (collectively, the “Lenders” and, individually,
each a “Lender”); and

 

(c)           KEYBANK NATIONAL ASSOCIATION, as lead arranger, sole book runner
and administrative agent for the Lenders under this Agreement (“Agent”).

 

WITNESSETH:

 

WHEREAS, Borrower, the lenders named therein and Agent entered into that certain
Credit and Security Agreement, dated as of July 20, 2004 (as amended, the
“Original Credit Agreement”);

 

WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, on the Closing Date,
the terms and provisions of the Original Credit Agreement shall be superseded
hereby.  All references to “Credit Agreement” contained in the Loan Documents,
as defined in the Original Credit Agreement, delivered in connection with the
Original Credit Agreement shall be deemed to refer to this Agreement. 
Notwithstanding the amendment and restatement of the Original Credit Agreement
by this Agreement, the Obligations outstanding under the Original Credit
Agreement as of the Closing Date shall remain outstanding and constitute
Obligations hereunder.  Such outstanding Obligations and the guaranties of
payment thereof shall in all respects be continuing, and this Agreement shall
not be deemed to evidence or result in a novation or repayment and re-borrowing
of such Obligations.  In furtherance of and, without limiting the foregoing,
from and after the Closing Date and except as expressly specified herein, the
terms, conditions and covenants governing the Indebtedness outstanding under the
Original Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Original Credit Agreement in its entirety; and

 

WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the following meanings:

 

“Accelerated Maturity Date” shall mean the date that is sixty (60) days prior to
the stated maturity (or date when scheduled principal payments are due), as in
effect from time to time, of the Convertible Subordinated Notes or any
replacement notes.

 

“Acceptable Non-Acceleration Event” shall mean any of the following events: (a)
if Borrower refinances all of the outstanding Convertible Subordinated
Indebtedness with new Subordinated Indebtedness that, by its terms, has a stated
maturity (or has scheduled principal payments due) no earlier than sixty (60)
days after the Facility Maturity Date; (b) all of the Convertible Subordinated
Notes are converted into equity; (c) for the period commencing sixty (60) days
prior to the Facility Maturity Date through the Facility Maturity Date (or, if
earlier, until the repayment or conversion of all of the outstanding Convertible
Subordinated Notes), the Available Liquidity is, at all times, no less than an
amount equal to one hundred percent (100%) of the outstanding principal amount
of the Convertible Subordinated Notes; or (d) the Convertible Subordinated
Noteholders agree in writing (in form and substance reasonably acceptable to
Agent) to extend the stated maturity (or date when scheduled principal payments
are due) of the Convertible Subordinated Notes to a date that is no earlier than
sixty (60) days after the Facility Maturity Date.

 

“Account” shall mean all accounts, as defined in the U.C.C.

 

“Account Debtor” shall mean any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any Guarantor thereof.

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than a Company), or
any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the stock (or other equity
interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Additional Commitment” shall mean that term as defined in Section 2.10(b)
hereof.

 

“Additional Lender” shall mean an Eligible Transferee that shall become a
Revolving Lender during the Commitment Increase Period pursuant to Section
2.10(b) hereof.

 

“Additional Lender Assumption Agreement” shall mean an additional lender
assumption agreement, in form and substance satisfactory to Agent, wherein an
Additional Lender shall become a Revolving Lender.

 

2

--------------------------------------------------------------------------------


 

“Additional Lender Assumption Effective Date” shall mean that term as defined in
Section 2.10(b) hereof.

 

“Advantage” shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Lender in respect of the Applicable Debt, if such payment results in that Lender
having less than its pro rata share (based upon its Applicable Commitment
Percentage and, in the case of an Equalization Event, based upon its
Equalization Percentage of the Obligations) of the Applicable Debt then
outstanding.

 

“Affiliate” shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) shall mean the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent” shall mean that term as defined in the first paragraph hereof.

 

“Agent Fee Letter” shall mean the Agent Fee Letter between Borrower and Agent,
dated as of the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.

 

“Agreement” shall mean that term as defined in the first paragraph hereof.

 

“Applicable Commitment Fee Rate” shall mean:

 

(a)           for the period from the Closing Date through March 31, 2006, fifty
(50.00) basis points; and

 

(b)           commencing with the Consolidated financial statements of Borrower
for the fiscal quarter ending December 31, 2005, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to establish the number of basis points that will
go into effect on April 1, 2006 and thereafter:

 

Leverage Ratio

 

Applicable Commitment Fee Rate

Greater than or equal to 3.00 to 1.00

 

50.00 basis points

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

 

40.00 basis points

Less than or equal to 2.00 to 1.00

 

30.00 basis points

 

After April 1, 2006, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each month following the date upon which Agent
should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of Borrower.  The above matrix does not modify
or waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding
anything herein to the

 

3

--------------------------------------------------------------------------------


 

contrary, during any period when Borrower shall have failed to timely deliver
the Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof,
or the Compliance Certificate pursuant to Section 5.3(c) hereof, and such
failure has continued for five Business Days, until such time as the appropriate
Consolidated financial statements and Compliance Certificate are delivered, the
Applicable Commitment Fee Rate shall be the highest rate per annum indicated in
the above pricing grid regardless of the Leverage Ratio at such time.

 

“Applicable Commitment Percentage” shall mean, for each Lender:

 

(a)           with respect to the Revolving Credit Commitment, the percentage,
if any, set forth opposite such Lender’s name under the column headed “Revolving
Credit Commitment Percentage”, as listed in Schedule 1 hereto; and

 

(b)           with respect to the Term Loan Commitment, the percentage, if any,
set forth opposite such Lender’s name under the column headed “Term Loan
Commitment Percentage”, as listed in Schedule 1 hereto.

 

“Applicable Debt” shall mean:

 

(a)           with respect to the Revolving Credit Commitment, collectively, (i)
all Indebtedness incurred by Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Credit Notes and the Swing Line Note
and all obligations with respect to Letters of Credit, (ii) each extension,
renewal or refinancing of the foregoing, in whole or in part, (iii) the
commitment, prepayment and other fees and amounts payable hereunder in
connection with the Revolving Credit Commitment, and (iv) all Related Expenses
incurred in connection with the foregoing; and

 

(b)           with respect to the Term Loan Commitment, collectively, (i) all
Indebtedness incurred by Borrower to the Term Lenders pursuant to this Agreement
and the other Loan Documents, and includes, without limitation, the principal of
and interest on all Term Notes, (ii) each extension, renewal or refinancing of
the foregoing in whole or in part, (iii) all prepayment and other fees and
amounts payable hereunder in connection with the Term Loan Commitment, and (iv)
all Related Expenses incurred in connection with the foregoing.

 

“Applicable Margin” shall mean:

 

(a)           for the period from the Closing Date through March 31, 2006, (i)
three hundred (300.00) basis points for Eurodollar Loans, and (ii) one hundred
twenty-five (125.00) basis points for Base Rate Loans; and

 

(b)           commencing with the Consolidated financial statements of Borrower
for the fiscal quarter ending December 31, 2005, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to

 

4

--------------------------------------------------------------------------------


 

establish the number of basis points that will go into effect on April 1, 2006
and thereafter:

 

Leverage Ratio

 

Applicable Basis
Points for
Eurodollar Loans

 

Applicable Basis
Points for
Base Rate Loans

 

Greater than or equal to 3.00 to 1.00

 

300.00

 

125.00

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

275.00

 

100.00

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

250.00

 

75.00

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

225.00

 

50.00

 

Less than 1.50 to 1.00

 

200.00

 

0.00

 

 

After April 1, 2006, changes to the Applicable Margin shall be effective on the
first day of each month following the date upon which Agent should have
received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated financial
statements of Borrower.  The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding anything
herein to the contrary, during any period when Borrower shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
and such failure has continued for five Business Days, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid regardless of the Leverage Ratio at such time.

 

“Assignment Agreement” shall mean an Assignment and Acceptance Agreement in the
form of the attached Exhibit F.

 

“Authorized Officer” shall mean a Financial Officer or other individual
authorized by a Financial Officer in writing (with a copy to Agent) to handle
certain administrative matters in connection with this Agreement.

 

“Available Liquidity” shall mean, at any date, the sum of (a) cash on hand of
Borrower held at financial institutions located in the United States plus Cash
Equivalents in excess of Ten Million Dollars ($10,000,000), plus (b) Revolving
Credit Availability, plus (c) Unexercised Availability.

 

“Base Rate” shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate.  Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

 

5

--------------------------------------------------------------------------------


 

“Base Rate Loan” shall mean a Revolving Loan or a portion of the Term Loan,
described in Section 2.2(a) or 2.3 hereof, that shall be denominated in Dollars
and on which Borrower shall pay interest at a rate based on the Derived Base
Rate.

 

“Borrower” shall mean that term as defined in the first paragraph hereof.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which national banks are authorized or required to close in Cleveland, Ohio,
and, if the applicable Business Day relates to a Eurodollar Loan, a day of the
year on which dealings in deposits are carried on in the London interbank
Eurodollar market.

 

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other equity of such
Company) in respect of such Company’s capital stock or other equity interest.

 

“Capitalized Lease Obligations” shall mean obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” shall mean a commercial Deposit Account designated
“cash collateral account” and maintained by Borrower with Agent, without
liability by Agent or the Lenders to pay interest thereon, from which account
Agent, on behalf of the Lenders, subject to the provisions of Section 7.2
hereof, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.

 

“Cash Equivalents” shall mean, as to any Person, (a) securities issued by, or
directly, unconditionally and fully guaranteed or insured by, the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person; (b)
securities issued by, or directly, unconditionally and fully guaranteed or
insured by, any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s or Moody’s; (c) time deposits, certificates of deposit or
bankers’ acceptances of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia or any United
States branch of a foreign bank having, capital and surplus aggregating in
excess of Five Hundred Million Dollars ($500,000,000) and a rating of “A” (or
such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (d) repurchase obligations with a term of

 

6

--------------------------------------------------------------------------------


 

not more than thirty (30) days for underlying securities of the types described
in subpart (a) above entered into with any bank meeting the qualifications
specified in subpart (c) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (e) commercial
paper issued by any Person incorporated in the United States rated at least A-2
or the equivalent thereof by Standard & Poor’s or at least P-2 or the equivalent
thereof by Moody’s, and in each case maturing not more than one year after the
date of acquisition by such Person; (f) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in subparts (a) through (e) above; and (g) demand deposit accounts
maintained in the ordinary course of business.

 

“Cash Security” shall mean all cash, instruments, Deposit Accounts and other
cash equivalents, whether matured or unmatured, whether collected or in the
process of collection, upon which a Company presently has or may hereafter have
any claim, wherever located, including but not limited to any of the foregoing
that are presently or may hereafter be existing or maintained with, issued by,
drawn upon, or in the possession of Agent or any Lender.

 

“Change in Control” shall mean (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Securities Exchange Act of 1934, as then in effect) or of
record, on or after the Closing Date, by any Person (other than Tom Olofson or
Christopher Olofson) or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than thirty percent (30%) of the aggregate ordinary Voting Power represented by
the issued and outstanding capital stock of Borrower; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
other governing body of Borrower by Persons who were neither (i) nominated by
the board of directors or other governing body of Borrower nor (ii) appointed or
approved by directors so nominated; or (c) the occurrence of a change in
control, or other similar provision, as defined in any Material Indebtedness
Agreement.

 

“Closing Commitment Amount” shall mean One Hundred Twenty-Five Million Dollars
($125,000,000).

 

“Closing Date” shall mean the effective date of this Agreement as set forth in
the first paragraph of this Agreement.

 

“Closing Revolving Amount” shall mean One Hundred Million Dollars
($100,000,000).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

 

“Collateral” shall mean all of Borrower’s existing and future (a) personal
property; (b) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
commercial tort claims, General Intangibles, Inventory and Equipment (other than
the following, but exclusive of proceeds of any of the following, (i) computer
equipment provided to bankruptcy trustees and located on their premises in the
ordinary course of Borrower’s business, (ii) fractional interests in aircraft
where a pledge

 

7

--------------------------------------------------------------------------------


 

is prohibited by the agreement among the holders of such interests, (iii) equity
interests in (A) any direct Foreign Subsidiary in excess of sixty-five percent
(65%) of the total outstanding equity interest of such direct Foreign
Subsidiary, and (B) any indirect Foreign Subsidiary, (iv) licenses and contracts
which by the terms of such licenses and contracts prohibit the assignment of
such agreements (to the extent such prohibition is enforceable at law), and (v)
fixed assets subject to a purchase money lien with an underlying contract or
agreement that prohibits the granting of a second lien on such fixed assets, but
only to the extent such prohibition is enforceable at law and only as long as
such liens attach to such fixed assets); (c) funds now or hereafter on deposit
in the Cash Collateral Account, if any; (d) Cash Security (other than trust and
payroll bank accounts); (e) the Real Property; and (f) Proceeds of any of the
foregoing.

 

“Commitment” shall mean the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment and the Term Loan
Commitment, up to the Total Commitment Amount.

 

“Commitment Increase Period” shall mean the period from the Closing Date to the
date that is thirty (30) days prior to the last day of the Commitment Period.

 

“Commitment Period” shall mean the period from the Closing Date to the earlier
of the Accelerated Maturity Date or November 14, 2008 (or such earlier date on
which the Commitment shall have been terminated pursuant to Article IX hereof);
provided that there shall be no Accelerated Maturity Date if an Acceptable
Non-Acceleration Event shall occur prior to the Accelerated Maturity Date.

 

“Companies” shall mean Borrower and all Subsidiaries.

 

“Company” shall mean Borrower or a Subsidiary.

 

“Compliance Certificate” shall mean a certificate, substantially in the form of
the attached Exhibit E.

 

“Confirmation of Security Documents” shall mean each Amendment and Confirmation
of Security Documents, relating to Security Documents delivered by the Credit
Parties prior to the Closing Date, executed and delivered by a Credit Party as
of the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

 

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for such Acquisition.

 

“Consolidated” shall mean the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Capital Expenditures” shall mean, for any period, the amount of
capital expenditures of Borrower (specifically including software development
costs, but excluding capital expenditures directly financed through a
capitalized lease (with acceptable documentation available upon request of Agent
or any Lender)), as determined on a Consolidated basis and in accordance with
GAAP.

 

“Consolidated Current Assets” shall mean, at any date, the current assets of
Borrower, as determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated Current Liabilities” shall mean, at any date, the current
liabilities of Borrower, as determined on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Depreciation and Amortization Charges” shall mean, for any period,
the aggregate of all depreciation and amortization charges of Borrower for such
period, as determined on a Consolidated basis and in accordance with GAAP;
provided that, notwithstanding the foregoing, Consolidated Depreciation and
Amortization Charges shall include any component of Consolidated Interest
Expense resulting from the amortization of any loan fees and Consolidated
Interest Expense resulting from imputed interest that is added to the principal
balance of the underlying Indebtedness.

 

“Consolidated EBITDA” shall mean, for any period, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated Net Earnings for
such period plus the aggregate amounts deducted in determining such Consolidated
Net Earnings in respect of (a) Consolidated Interest Expense, (b) Consolidated
Income Tax Expense, (c) Consolidated Depreciation and Amortization Charges, (d)
(i) extraordinary or unusual non-cash losses not incurred in the ordinary course
of business but that were counted in the net income calculation for such period,
minus (ii) extraordinary or unusual non-cash gains not incurred in the ordinary
course of business but that were counted in the net income calculation for such
period, (e) unamortized costs, fees and expenses incurred in connection with the
transactions contemplated by this Agreement and any Acquisition (occurring prior
to, on or subsequent to the Closing Date), up to an aggregate amount for all
Companies, with respect to Acquisition related costs, fees and expenses, not to
exceed Six Million Dollars ($6,000,000) during any twelve (12) month period, (f)
expenses and charges which will be indemnified or reimbursed to the extent such
amounts are covered by funds in a valid escrow account or similar arrangement,
and (g) any other component of net income (or net loss) which is non-cash and
will not convert to cash within one year, including without exception any
charges related to the granting of share-based payments to employees or
directors; provided, however, that any time an Acquisition on an on-going
business is made pursuant to Section 5.13 hereof, Consolidated EBITDA shall be
recalculated to include the EBITDA of the acquired company as if such
Acquisition had been completed on the first day of the relevant measuring
period.

 

“Consolidated Fixed Charges” shall mean, for any period, as determined on a
Consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (a) Consolidated Interest Expense (including, without limitation,
the “imputed interest” portion of Capitalized Lease Obligations, synthetic
leases and asset securitizations, if any, and excluding (i)

 

9

--------------------------------------------------------------------------------


 

any fees (including underwriting fees) and expenses paid in connection with the
consummation of Acquisitions (occurring prior to, on or subsequent to the
Closing Date), (ii) any payments made to obtain a Hedge Agreement, and (iii) any
agent or collateral monitoring fees paid or required to be paid pursuant to this
Agreement (paid in cash), (b) Consolidated Income Tax Expense paid in cash, (c)
scheduled principal payments on Consolidated Funded Indebtedness (other than (A)
optional prepayments of the Revolving Credit Loans, (B) scheduled payments on
the Convertible Subordinated Indebtedness, and (C) scheduled payments on the
Term Loan), and (d) Capital Distributions.

 

“Consolidated Funded Indebtedness” shall mean, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of Borrower, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the net income of Borrower (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
and all franchise taxes of Borrower to the extent such taxes have been imposed
in lieu of income taxes, as determined on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP; provided that, notwithstanding the foregoing, Consolidated
Interest Expense shall exclude any interest expense resulting from the
amortization of any loan fees, and interest expense resulting from imputed
interest that is added to the principal balance of the underlying Indebtedness.

 

“Consolidated Net Earnings” shall mean, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Net Worth” shall mean, at any date, the stockholders’ equity of
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Senior Funded Indebtedness” shall mean, at any date, Consolidated
Funded Indebtedness less Subordinated Indebtedness of the Companies.

 

“Control Agreement” shall mean each Control Agreement among a Credit Party,
Agent and a depository institution, dated on or after the Closing Date, as the
same may from time to time be amended, restated or otherwise modified.

 

“Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).

 

“Convertible Subordinated Documents” shall mean the Note Agreement, the
Convertible Subordinated Notes, and any other agreement entered into or
delivered in connection therewith.

 

10

--------------------------------------------------------------------------------


 

“Convertible Subordinated Indebtedness” shall mean the Subordinated Indebtedness
under or in respect of the Convertible Subordinated Notes, in the original
principal amount of up to Fifty Million Dollars ($50,000,000).

 

“Convertible Subordinated Noteholders” shall mean any Buyer, as defined in the
Note Agreement, and any holder of the Convertible Subordinated Notes.

 

“Convertible Subordinated Notes” shall mean those certain $50,000,000 4%
Contingent Convertible Subordinated Notes due June 15, 2007, issued pursuant to
the Note Agreement, as the same may from time to time be amended, restated or
otherwise modified with the prior written consent of the Required Lenders.

 

“Credit Event” shall mean the making by the Lenders of a Loan, the conversion by
the Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance by the
Fronting Lender of a Letter of Credit.

 

“Credit Party” shall mean Borrower and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

 

“Current Ratio” shall mean, at any time, as determined on a Consolidated basis
and in accordance with GAAP, the ratio of (a) Consolidated Current Assets (for
the most recently completed fiscal quarter of Borrower) to (b) Consolidated
Current Liabilities (for the most recently completed fiscal quarter of
Borrower); provided, however, that, for purposes of calculating the Current
Ratio, Consolidated Current Liabilities shall exclude the current portion of
Subordinated Indebtedness and the Revolving Credit Exposure.

 

“Default” shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default, and that has not been waived by the Required Lenders (or,
if applicable, all of the Lenders) in writing.

 

“Default Rate” shall mean (a) with respect to any Loan, a rate per annum equal
to two percent (2%) in excess of the rate otherwise applicable thereto, and (b)
with respect to any other amount, if no rate is specified or available, a rate
per annum equal to two percent (2%) in excess of the Derived Base Rate from time
to time in effect.

 

“Deposit Account” shall mean (a) a deposit account, as defined in the U.C.C.,
(b) any other deposit account, and (c) any demand, time, savings, checking,
passbook or similar account maintained with a bank, savings and loan
association, credit union, or similar organization.

 

“Derived Base Rate” shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Base Rate Loans plus the
Base Rate.

 

“Derived Eurodollar Rate” shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

 

11

--------------------------------------------------------------------------------


 

“Disposition” shall mean the lease, transfer or other disposition of assets
(whether in one or more transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company in the ordinary course of
business.

 

“Dollar” or the sign $ shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” shall mean a Company that (a) is not a Credit Party, (b)
has aggregate assets of less than Two Hundred Fifty Thousand Dollars ($250,000),
and (c) has no direct or indirect Subsidiaries with aggregate assets for all
such Subsidiaries of more than Two Hundred Fifty Thousand Dollars ($250,000).

 

“EBITDA” shall mean, for any period, in accordance with GAAP, the net earnings
of a Person for such period plus the aggregate amounts deducted in determining
such net earnings in respect of (a) interest expense of such Person, (b) income
taxes of such Person, and (c) the aggregate of all depreciation and amortization
charges of such Person, (d) (i) extraordinary or unusual non-cash losses not
incurred in the ordinary course of business of such Person but that were counted
in the net income calculation for such period, minus (ii) extraordinary or
unusual non-cash gains not incurred in the ordinary course of business of such
Person but that were counted in the net income calculation for such period, (e)
expenses and charges which will be indemnified or reimbursed to the extent such
amounts are covered by funds in a valid escrow account or similar arrangement,
and (f) any other component of net income (or net loss) which is non-cash and
will not convert to cash within one year, including without exception any
charges related to the granting of share-based payments to employees or
directors.

 

“Eligible Transferee” shall mean a commercial bank, financial institution or
other “accredited investor” (as defined in SEC Regulation D) that is not
Borrower, a Subsidiary or an Affiliate.

 

“Environmental Laws” shall mean all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards which are legally binding and
promulgated by a Governmental Authority or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning environmental health or safety and protection of, or regulation of
the discharge of substances into, the environment.

 

“Equalization Event” shall mean the earlier of (a) the occurrence of an Event of
Default under Section 8.11 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.

 

“Equalization Percentage” shall mean that term as defined in Section 9.5 hereof.

 

“Equipment” shall mean all equipment, as defined in the U.C.C.

 

12

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” shall mean (a) the existence of a condition or event with respect
to an ERISA Plan that would reasonably be expected to result in the imposition
of an excise tax or any other liability on a Company or of the imposition of a
Lien on the assets of a Company; (b) the engagement by a Controlled Group member
in a non-exempt “prohibited transaction” (as defined under ERISA Section 406 or
Code Section 4975) or a breach of a fiduciary duty under ERISA that could
reasonably be expected to result in liability to a Company; (c) the application
by a Controlled Group member for a waiver from the minimum funding requirements
of Code Section 412 or ERISA Section 302 or a Controlled Group member is
required to provide security under Code Section 401(a)(29) or ERISA Section 307;
(d) the occurrence of a Reportable Event with respect to any Pension Plan as to
which notice is required to be provided to the PBGC; (e) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (f) notice that any Multiemployer Plan is in reorganization
under ERISA Section 4241; (g) the taking by the PBGC of any steps to terminate a
Pension Plan or appoint a trustee to administer a Pension Plan, or the taking by
a Controlled Group member of any steps to terminate a Pension Plan; (h) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (i) any incurrence by a Controlled Group member of any liability
for post-retirement benefits under any Welfare Plan, other than as required by
ERISA Section 601, et. seq. or Code Section 4980B.

 

“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” shall mean a Dollar denominated deposit in a bank or branch outside
of the United States.

 

“Eurodollar Loan” shall mean a Revolving Loan or a portion of the Term Loan
described in Section 2.2(a) or 2.3 hereof, that shall be denominated in Dollars
and on which Borrower shall pay interest at a rate based upon the Derived
Eurodollar Rate.

 

“Eurodollar Rate” shall mean, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if for any
reason such rate is

 

13

--------------------------------------------------------------------------------


 

unavailable from Reuters, from any other similar company or service that
provides rate quotations comparable to those currently provided by Reuters) as
the rate in the London interbank market for Dollar deposits in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Eurodollar Rate shall be the average (rounded upward to the nearest
1/16th of 1%) of the per annum rates at which deposits in immediately available
funds in Dollars for the relevant Interest Period and in the amount of the
Eurodollar Loan to be disbursed or to remain outstanding during such Interest
Period, as the case may be, are offered to Agent (or an affiliate of Agent, in
Agent’s discretion) by prime banks in any Eurodollar market reasonably selected
by Agent, determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan hereunder; by (b) 1.00 minus the
Reserve Percentage.

 

“Event of Default” shall mean an event or condition that shall constitute an
event of default as defined in Article VII hereof.

 

“Excluded Taxes” shall mean net income taxes (and franchise taxes imposed in
lieu of net income taxes) imposed on Agent or a Lender by the Governmental
Authority located in the jurisdiction where Agent or such Lender is organized or
conducts business (other than any such connection arising solely from Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document).

 

“Facility Maturity Date” shall mean the last day of the Commitment Period.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.

 

“Financial Officer” shall mean any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) (i) Consolidated EBITDA minus (ii)
Consolidated Capital Expenditures (excluding Consolidated Capital Expenditures
that are made (A) in connection with an Acquisition permitted pursuant to
Section 5.13 hereof, (B) in connection with leasehold improvements (but only to
the extent such improvements are reimbursable by the landlord), or (C) with the
net proceeds of Dispositions of capital assets (excluding real estate), to
(b) Consolidated Fixed Charges.

 

14

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean a Subsidiary that is organized outside of the
United States.

 

“Fronting Lender” shall mean, as to any Letter of Credit transaction hereunder,
Agent as issuer of the Letter of Credit, or, in the event that Agent either
shall be unable to issue or shall agree that another Revolving Lender may issue,
a Letter of Credit, such other Revolving Lender as shall agree to issue the
Letter of Credit in its own name, but on behalf of the Revolving Lenders
hereunder.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as then in effect, which shall include the official interpretations thereof by
the Financial Accounting Standards Board (or agencies within the United States.
accounting profession with similar or delegated functions and recognized by the
Financial Accounting Standards Board as having authority to issue such
interpretations), applied on a basis consistent with the past accounting
practices and procedures of Borrower and the SEC, which are applicable to the
circumstances as of the date of determination.

 

“General Intangibles” shall mean all (a) general intangibles, as defined in the
U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Governmental Authority” shall mean any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other governmental entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

 

“Guarantor” shall mean a Person that shall have pledged its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” shall mean each of the Companies set forth on Schedule 2
hereto, that are each executing and delivering a Guaranty of Payment, or any
other Person that shall deliver a Guaranty of Payment to Agent subsequent to the
Closing Date.

 

“Guaranty of Payment” shall mean each Guaranty of Payment and each Amended and
Restated Guaranty of Payment executed and delivered on or after the Closing Date
in connection with this Agreement by the Guarantors of Payment, as the same may
from time to time be amended, restated or otherwise modified.

 

15

--------------------------------------------------------------------------------


 

“Hedge Agreement” shall mean any (a) hedge agreement, interest rate swap, basis
swap agreement, cap, collar or floor agreement, or other interest rate
management device (including forward rate agreements) entered into by a Company
with any Person in connection with any Indebtedness of such Company, or (b)
currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company with any Person.

 

“Indebtedness” shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company and accrued
expenses), without duplication, (a) all obligations to repay borrowed money,
direct or indirect, incurred, assumed, or guaranteed, (b) all obligations for
the deferred purchase price of capital assets, (c) all obligations under
conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker’s acceptance, (e)
all net obligations under any currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device or any Hedge
Agreement, (f) all synthetic leases, (g) all lease obligations that have been or
should be capitalized on the books of such Company in accordance with GAAP, (h)
all obligations of such Company with respect to asset securitization financing
programs, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness secured by a Lien on the property
of a Company, whether or not such indebtedness shall have been assumed by such
Company, provided that if such Company has not assumed or otherwise become
liable for such indebtedness, such indebtedness shall be measured at the fair
market value of such property securing such indebtedness at the time of
determination, (k) all indebtedness of any partnership of which any Company is a
general partner, (l) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements, and (m) any
guaranty of any obligation described in subparts (a) through (l) hereof.

 

“Intellectual Property Collateral Assignment Agreement” shall mean an
Intellectual Property Collateral Assignment Agreement executed and delivered on
or after the Closing Date by Borrower or a Guarantor of Payment, wherein
Borrower or such Guarantor of Payment, as the case may be, has granted to Agent,
for the benefit of the Lenders, a security interest in and a collateral
assignment of all intellectual property owned by Borrower or such Guarantor of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

“Interest Adjustment Date” shall mean the last day of each Interest Period.

 

“Interest Period” shall mean, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan), each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as Borrower may select upon notice, as set forth in Section
2.6 hereof; provided that if Borrower

 

16

--------------------------------------------------------------------------------


 

shall fail to so select the duration of any Interest Period for a Eurodollar
Loan at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Borrower shall be deemed to have converted
such Eurodollar Loan to a Base Rate Loan at the end of the then current Interest
Period.

 

“Inventory” shall mean all inventory, as defined in the U.C.C.

 

“Investment Property” shall mean all investment property, as defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and/or priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“Lender Credit Exposure” shall mean, for any Lender, at any time, the aggregate
of such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.

 

“Letter of Credit” shall mean a standby letter of credit that shall be issued by
the Fronting Lender for the account of Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) one year after its date of issuance, or (b) fifteen (15)
days prior to the last day of the Commitment Period.

 

“Letter of Credit Commitment” shall mean the commitment of the Fronting Lender,
on behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate
face amount of up to Ten Million Dollars ($10,000,000).

 

“Letter of Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all issued and outstanding Letters of Credit, and
(b) the aggregate of the draws made on Letters of Credit that have not been
reimbursed by Borrower or converted to a Revolving Loan pursuant to Section
2.2(b)(iv) hereof.

 

“Leverage Ratio” shall mean, as determined on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the
most recently completed fiscal quarter of Borrower) to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of Borrower).

 

“Lien” shall mean any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, leasing (other than operating leases), sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.

 

“Liquidity” shall mean, at any date, an amount equal to the sum of (a) cash, (b)
Cash Equivalents having maturities of not more than one year from the date of
acquisition; and (c) the Revolving Credit Availability.

 

17

--------------------------------------------------------------------------------


 

“Loan” shall mean a Revolving Loan, a Swing Loan or the Term Loan granted to
Borrower by the Lenders in accordance with Section 2.2 or 2.3 hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, each Note, each
Guaranty of Payment, all documentation relating to each Letter of Credit, each
Security Document and the Agent Fee Letter, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced, and any
other document delivered pursuant thereto.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the ability of
Borrower or the Companies to perform its or their obligations under this
Agreement or any of the other Loan Documents, or (d) the validity or
enforceability of the Loan Documents or the rights and remedies of Agent or the
Lenders hereunder or thereunder.

 

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing or entered into in connection with any Indebtedness
of any Company or the Companies in excess of the amount of Three Million Dollars
($3,000,000).

 

“Maximum Amount” shall mean, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.10(a) hereof,
increases pursuant to Section 2.10(b) hereof and assignments of interests
pursuant to Section 11.10 hereof; provided, however, that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of the Fronting Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share).

 

“Maximum Commitment Amount” shall mean Two Hundred Million Dollars
($200,000,000).

 

“Maximum Rate” shall mean that term as defined in Section 2.4(e) hereof.

 

“Maximum Revolving Amount” shall mean One Hundred Seventy-Five Million Dollars
($175,000,000).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to such
company.

 

“Mortgage” shall mean each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or comparable document), relating to the Real Property,
executed and delivered by a Credit Party, on or as of the closing date of the
Original Credit Agreement or on or as of the Closing Date, to further secure the
obligations under the Loan Documents, as the same may from time to time be
amended, restated or otherwise modified.

 

18

--------------------------------------------------------------------------------


 

“Mortgage Amendment” shall mean each Open-End Mortgage Modification Agreement,
relating to each Mortgage delivered prior to the Closing Date, executed and
delivered by a Company as of the Closing Date.

 

“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

 

“Non-Credit Party” shall mean a Company that is not a Credit Party.

 

“Non-Credit Party Exposure” shall mean the aggregate amount, after the Closing
Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary that is a Non-Credit Party.

 

“Note” shall mean a Revolving Credit Note, the Swing Line Note or a Term Note,
or any other promissory note delivered pursuant to this Agreement.

 

“Note Agreement” shall mean the Security Purchase Agreement, dated as of June
10, 2004, by and among Borrower and the Buyers, as defined therein, as the same
may from time to time be amended, restated or otherwise modified with the prior
written consent of the Required Lenders.

 

“Notice of Loan” shall mean a Notice of Loan in the form of the attached Exhibit
D.

 

“Obligations” shall mean, collectively, (a) all Indebtedness and other
obligations incurred by Borrower to Agent, the Fronting Lender, the Swing Line
Lender, or any Lender pursuant to this Agreement and the other Loan Documents,
and includes the principal of and interest on all Loans and all obligations
pursuant to Letters of Credit, (b) each extension, renewal or refinancing of the
foregoing, in whole or in part, (c) the commitment and other fees and any
prepayment fees payable hereunder, (d) all fees and charges in connection with
Letters of Credit, and (e) all Related Expenses.

 

“Original Credit Agreement” shall mean that term as defined in the second
Whereas clause on the first page of this Agreement.

 

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

19

--------------------------------------------------------------------------------


 

“Overall Commitment Percentage” shall mean a Lender’s percentage of the Total
Commitment Amount based upon such Lender’s Maximum Amount of the Total
Commitment Amount.

 

“Participant” shall mean that term as defined in Section 11.11 hereof.

 

“Patriot Act” shall mean Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.

 

“Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).

 

“Permitted Foreign Subsidiary Loans and Investments” shall mean:

 

(a)           the investments by Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, existing as of the Closing Date and set forth on Schedule 5.11
hereto;

 

(b)           the loans by Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

 

(c)           any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company; and

 

(d)           any Non-Credit Party Exposure, not otherwise permitted under this
definition, up to the aggregate amount for all Foreign Subsidiaries, when
combined with all Permitted Investments, not to exceed Five Million Dollars
($5,000,000) at any time outstanding.

 

“Permitted Investment” shall mean an investment of a Company in the stock (or
other debt or equity instruments) of a Person (other than a Company), so long as
the aggregate amount of all such investments of all Companies does not exceed,
at any time, an aggregate amount of One Million Dollars ($1,000,000).

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, government or other
agency or political subdivision thereof or any other entity.

 

“Pledge Agreement” shall mean each Pledge Agreement and each Amended and
Restated Pledge Agreement, relating to the Pledged Securities, executed and
delivered by Borrower and each Domestic Subsidiary, as applicable, in favor of
Agent, for the benefit of the Lenders, dated as of the Closing Date, and any
other Pledge Agreement executed by any other Domestic

 

20

--------------------------------------------------------------------------------


 

Subsidiary on or after the Closing Date, as any of the foregoing may from time
to time be amended, restated or otherwise modified.

 

“Pledged Securities” shall mean all of the shares of capital stock or other
equity interest of a Subsidiary of Borrower, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided, however, that Pledged
Securities shall only include up to sixty-five percent (65%) of the shares of
capital stock or other equity interest of any first-tier Foreign Subsidiary
(Schedule 3 hereto lists, as of the Closing Date, all of the Pledged
Securities).

 

“Prime Rate” shall mean the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Proceeds” shall mean (a) proceeds as defined in the U.C.C., and any other
proceeds, and (b) whatever is received upon the sale, exchange, collection or
other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds includes, without limitation, moneys, checks and Deposit Accounts. 
Proceeds includes, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance.  Except as expressly authorized in this Agreement,
the right of Agent and the Lenders to Proceeds specifically set forth herein or
indicated in any financing statement shall never constitute an express or
implied authorization on the part of Agent or any Lender to a Company’s sale,
exchange, collection or other disposition of any or all of the Collateral.

 

“Project Dundee Acquisition” shall mean the Acquisition of nMatrix Inc. and
nMatrix Australia Pty, Ltd.

 

“Real Property” shall mean each parcel of the real estate owned by a Credit
Party as set forth on Schedule 4 hereto, together with all improvements and
buildings thereon and all appurtenances, easements or other rights thereto
belonging, and being defined collectively as the “Property” in each of the
Mortgages.

 

“Register” shall mean that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” shall mean the last day of each March, June,
September and December of each year.

 

“Related Expenses” shall mean any and all reasonable out-of-pocket costs,
liabilities and expenses (including, without limitation, losses, damages,
penalties, claims, actions, attorneys’ fees, legal expenses, judgments, suits
and disbursements) (a) incurred by Agent, or imposed upon or asserted against
Agent or any Lender in any attempt by Agent and the Lenders to (i) obtain,
preserve, perfect or enforce any Loan Document or any security interest
evidenced by any Loan Document; (ii) obtain payment, performance or observance
of any and all of the Obligations; or (iii) maintain, insure, audit, collect,
preserve, repossess or dispose of any of the collateral securing the Obligations
or any part thereof, including, without limitation, costs and

 

21

--------------------------------------------------------------------------------


 

expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate.

 

“Related Writing” shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Credit
Party, or any of its officers, to Agent or the Lenders pursuant to or otherwise
in connection with this Agreement.

 

“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.

 

“Request for Extension” shall mean a notice, substantially in the form of the
attached Exhibit G.

 

“Required Lenders” shall mean the holders of at least fifty-one percent (51%) of
the sum of (a) the principal outstanding under the Term Notes, and (b) (i)
during the Commitment Period, the Revolving Amount, or (ii) after the Commitment
Period, the aggregate amount of the Revolving Credit Exposure (other than the
Swing Line Exposure) and the Letter of Credit Exposure and the Swing Line
Exposure; provided, however, that, if there shall be two or more Lenders,
Required Lenders shall constitute at least two Lenders.

 

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” shall mean for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

 

“Restricted Payment” shall mean, with respect to any Company, (a) any amount
paid in redemption (including any mandatory redemption or optional redemption),
retirement, repurchase, direct or indirect, of the Convertible Subordinated
Notes or any other Subordinated Indebtedness; or (b) the exercise by such
Company of any right of defeasance or covenant defeasance or similar right with
respect to the Convertible Subordinated Notes or any other Subordinated
Indebtedness.

 

22

--------------------------------------------------------------------------------


 

“Revolving Amount” shall mean the Closing Revolving Amount, as such amount may
be increased up to the Maximum Revolving Amount pursuant to Section 2.10(b)
hereof, or decreased pursuant to Section 2.10(a) hereof.

 

“Revolving Credit Availability” shall mean, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” shall mean the obligation hereunder, during the
Commitment Period, of (a) each Revolving Lender to make Revolving Loans, (b) the
Fronting Lender to issue and each Revolving Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Revolving Lender to participate in, Swing Loans
pursuant to the Swing Line Commitment; up to an aggregate principal amount
outstanding at any time equal to the Revolving Amount.

 

“Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the Swing
Line Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Note” shall mean a Revolving Credit Note executed and
delivered pursuant to Section 2.5(a) hereof.

 

“Revolving Lender” shall mean a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto.

 

“Revolving Loan” shall mean a Loan granted to Borrower by the Revolving Lenders
in accordance with Section 2.2(a) hereof.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” shall mean, collectively, (a) the Obligations, and (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements.

 

“Security Agreement” shall mean each Security Agreement, executed and delivered
by a Guarantor of Payment in favor of Agent, for the benefit of the Lenders,
dated as of the Closing Date, and any other Security Agreement executed on or
after the Closing Date, as the same may from time to time be amended, restated
or otherwise modified.

 

“Security Documents” shall mean each Security Agreement, each Pledge Agreement,
each Intellectual Property Collateral Assignment Agreement, each Mortgage, each
Mortgage Amendment, each Control Agreement, each Confirmation of Security
Documents, each U.C.C. Financing Statement or similar filing as to a
jurisdiction located outside of the United States of America filed in connection
herewith or perfecting any interest created in any of the foregoing documents,
and any other document pursuant to which any Lien is granted by a Company to
Agent, for the benefit of the Lenders, as security for the Secured Obligations,
or any part thereof,

 

23

--------------------------------------------------------------------------------


 

as any of the foregoing may from time to time be amended, restated or otherwise
modified or replaced.

 

“Senior Leverage Ratio” shall mean, at any time, as determined on a Consolidated
basis and in accordance with GAAP, the ratio of (a) Consolidated Senior Funded
Indebtedness (for the most recently completed fiscal quarter of Borrower) to (b)
Consolidated EBITDA (for the most recently completed four fiscal quarters of
Borrower).

 

“Specific Commitment” shall mean the Revolving Credit Commitment or the Term
Loan Commitment.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor to such company.

 

“Subordinated” shall mean, as applied to Indebtedness, Indebtedness that shall
have been subordinated (by written terms or written agreement being, in either
case, in form and substance reasonably satisfactory to Agent and the Required
Lenders) in favor of the prior payment in full of the Obligations (other than
contingent indemnity obligations).

 

“Subsidiary” of a Company shall mean (a) a corporation more than fifty percent
(50%) of the Voting Power of which is owned, directly or indirectly, by such
Company or by one or more other subsidiaries of such Company or by such Company
and one or more subsidiaries of such Company, (b) a partnership, limited
liability company or unlimited liability company of which such Company, one or
more other subsidiaries of such Company or such Company and one or more
subsidiaries of such Company, directly or indirectly, is a general partner or
managing member, as the case may be, or otherwise has an ownership interest
greater than fifty percent (50%) of all of the ownership interests in such
partnership, limited liability company or unlimited liability company, or (c)
any other Person (other than a corporation, partnership, limited liability
company or unlimited liability company) in which such Company, one or more other
subsidiaries of such Company or such Company and one or more subsidiaries of
such Company, directly or indirectly, has at least a majority interest in the
Voting Power or the power to elect or direct the election of a majority of
directors or other governing body of such Person.

 

“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make Swing Loans to Borrower up to the aggregate amount at any time outstanding
of Five Million Dollars ($5,000,000).

 

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding.

 

“Swing Line Lender” shall mean KeyBank National Association, as holder of the
Swing Line Commitment.

 

“Swing Line Note” shall mean the Swing Line Note executed and delivered pursuant
to Section 2.5(b) hereof.

 

24

--------------------------------------------------------------------------------


 

“Swing Loan” shall mean a loan that shall be denominated in Dollars granted to
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) thirty (30) days after the date such Swing Loan is made, or (b)
the last day of the Commitment Period.

 

“Taxes” shall mean any and all present or future taxes of any kind, including
but not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions
or withholdings now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (together with any interest, penalties,
fines, additions to taxes or similar liabilities with respect thereto) other
than Excluded Taxes.

 

“Term Lender” shall mean a Lender with a percentage of the Term Loan Commitment
as set forth on Schedule 1 hereto.

 

“Term Loan” shall mean the Loan granted to Borrower by the Term Lenders in
accordance with Section 2.3 hereof.

 

“Term Loan Commitment” shall mean the obligation hereunder of the Term Lenders
to make a Term Loan in the original principal amount of Twenty-Five Million
Dollars ($25,000,000), with each Term Lender’s obligation to participate therein
being in the amount set forth opposite such Term Lender’s name under the column
headed “Term Loan Commitment Amount” as set forth on Schedule 1 hereto.

 

“Term Loan Exposure” shall mean, at any time, the outstanding principal amount
of the Term Loan.

 

“Term Note” shall mean a Term Note executed and delivered pursuant to Section
2.5(c) hereof.

 

“Total Commitment Amount” shall mean the Closing Commitment Amount, as such
amount may be increased up to the Maximum Commitment Amount pursuant to Section
2.10(b) hereof, or decreased pursuant to Section 2.10(a) hereof.

 

“U.C.C.” shall mean the Uniform Commercial Code, as in effect from time to time
in Ohio.

 

“U.C.C. Financing Statement” shall mean a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time, in the relevant state or states.

 

“Unexercised Availability” shall mean the aggregate amount of all written
commitments received by Borrower from financial institutions to provide
Additional Commitments pursuant to Section 2.10(b) hereof, but only so long as
(a) such commitments have not yet been accepted by

 

25

--------------------------------------------------------------------------------


 

Borrower, (b) such commitments are in form and substance reasonably satisfactory
to Agent, and (c) the aggregate amount of all such commitments does not exceed
the increase amount available to Borrower pursuant to Section 2.10(b) hereof.

 

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).

 

Section 1.2.  Accounting Terms.  Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Borrower, Agent and the Required
Lenders agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating Borrower’s financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made.  Until such time as such an amendment shall have been
executed and delivered by Borrower, Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated and construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC (or successors thereto or agencies with
similar functions).

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plurals of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, the
Lenders, during the Commitment Period and to the extent hereinafter provided,
shall make Loans to Borrower, participate in Swing Loans made by the Swing Line
Lender to Borrower, and issue or participate in Letters of Credit at the request
of Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided, however, that in no event shall the aggregate

 

26

--------------------------------------------------------------------------------


 

principal amount of all Loans and Letters of Credit outstanding under this
Agreement be in excess of the Total Commitment Amount.

 

(b)           Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:

 

(i)            the aggregate outstanding principal amount of Loans made by such
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender’s pro rata share, if any, of the Letter of Credit Exposure and
the Swing Line Exposure, shall not be in excess of the Maximum Amount for such
Lender; and

 

(ii)           with respect to each Specific Commitment, the aggregate
outstanding principal amount of Loans (other than Swing Loans) made by such
Lender with respect to such Specific Commitment shall represent that percentage
of the aggregate principal amount then outstanding on all Loans (other than
Swing Loans) within such Specific Commitment that shall be such Lender’s
Applicable Commitment Percentage.

 

Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.

 

(c)           The Loans may be made as Revolving Loans as described in Section
2.2(a) hereof as a Term Loan as described in Section 2.3 hereof, and as Swing
Loans as described in Section 2.2(c) hereof, and Letters of Credit may be issued
in accordance with Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit.

 

(a)           Revolving Loans.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Revolving Lenders shall make a
Revolving Loan or Revolving Loans to Borrower in such amount or amounts as
Borrower may from time to time request, but not exceeding in aggregate principal
amount at any time outstanding hereunder the Revolving Credit Commitment, when
such Revolving Loans are combined with the Letter of Credit Exposure and the
Swing Line Exposure.  Borrower shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans, maturing on the last day
of the Commitment Period, by means of any combination of Base Rate Loans or
Eurodollar Loans.  Subject to the provisions of this Agreement, Borrower shall
be entitled under this Section 2.2(a) to borrow funds, repay the same in whole
or in part and re-borrow hereunder at any time and from time to time during the
Commitment Period.

 

(b)           Letters of Credit.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Fronting Lender shall, in its own
name, on behalf of the Revolving Lenders, issue such Letters of Credit for the
account of a Credit Party, as

 

27

--------------------------------------------------------------------------------


 

Borrower may from time to time request.  Borrower shall not request any Letter
of Credit (and the Fronting Lender shall not be obligated to issue any Letter of
Credit) if, after giving effect thereto, (A) the Letter of Credit Exposure would
exceed the Letter of Credit Commitment or (B) the Revolving Credit Exposure
would exceed the Revolving Credit Commitment.  The issuance of each Letter of
Credit shall confer upon each Revolving Lender the benefits and liabilities of a
participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Revolving Lender’s Applicable Commitment
Percentage.

 

(ii)           Request for Letter of Credit.  Each request for a Letter of
Credit shall be delivered to Agent (and to the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) by an Authorized Officer not later than
11:00 A.M. (Eastern time) three Business Days prior to the day upon which the
Letter of Credit is to be issued.  Each such request shall be in a form
reasonably acceptable to Agent (and to the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) and shall specify the face amount thereof,
the account party, the beneficiary, the intended date of issuance, the expiry
date thereof, and the nature of the transaction to be supported thereby. 
Concurrently with each such request, Borrower, and any Credit Party for whose
account the Letter of Credit is to be issued, shall execute and deliver to the
Fronting Lender an appropriate application and agreement, being in the standard
form of the Fronting Lender for such letters of credit, as amended to conform to
the provisions of this Agreement if required by Agent.  Agent shall give the
Fronting Lender and each Revolving Lender notice of each such request for a
Letter of Credit.

 

(iii)          Letter of Credit Fees.  With respect to each Letter of Credit and
the drafts thereunder, whether issued for the account of Borrower or any other
Credit Party, Borrower agrees to (A) pay to Agent, for the pro rata benefit of
the Revolving Lenders, a non-refundable commission based upon the face amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, at the rate per annum of the Applicable Margin
for Eurodollar Loans (in effect on the date such payment is to be made)
multiplied by the face amount of such Letter of Credit; (B) pay to Agent for the
sole benefit of the Fronting Lender, an additional Letter of Credit fee, which
shall be paid on each date that such Letter of Credit shall be issued, amended
or renewed, at the rate of one-eighth percent (1/8%) of the face amount of such
Letter of Credit; and (C) pay to Agent, for the sole benefit of the Fronting
Lender, such other issuance, amendment, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are generally charged by the
Fronting Lender under its fee schedule as in effect from time to time.

 

(iv)          Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, Borrower shall promptly reimburse the Fronting
Lender for the amount drawn.  In the event that the amount drawn shall not have
been reimbursed by Borrower on the date of the drawing of such Letter of Credit,
at the sole option of Agent (and the Fronting Lender, if the Fronting Lender is
a Lender other than Agent), Borrower shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.6 hereof
(other than the requirement set forth in
Section 2.6(d)

 

28

--------------------------------------------------------------------------------


 

hereof), in the amount drawn.  Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of Agent and such Revolving Lender).  Each Revolving
Lender agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Revolving Lender acknowledges and agrees
that its obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(b)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that its payment to Agent, for the account of the Fronting Lender, of the
proceeds of such Revolving Loan shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated.  Borrower
irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(iv) to reimburse, in full (other than
the Fronting Lender’s pro rata share of such borrowing), the Fronting Lender for
the amount drawn on such Letter of Credit.  Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to
Borrower hereunder.  Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

 

(v)           Participation in Letters of Credit.  If, for any reason, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, Agent (and the Fronting Lender if the Fronting Lender is a Lender
other than Agent) shall have the right to request that each Revolving Lender
purchase a participation in the amount due with respect to such Letter of
Credit, and Agent shall promptly notify each Revolving Lender thereof (by
facsimile or telephone, confirmed in writing).  Upon such notice, but without
further action, the Fronting Lender hereby agrees to grant to each Revolving
Lender, and each Revolving Lender hereby agrees to acquire from the Fronting
Lender, an undivided participation interest in the amount due with respect to
such Letter of Credit in an amount equal to such Revolving Lender’s Applicable
Commitment Percentage of the principal amount due with respect to such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to Agent, for the account of the Fronting Lender, such
Revolving Lender’s ratable share of the amount due with respect to such Letter
of Credit (determined in accordance with such Revolving Lender’s Applicable
Commitment Percentage).  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in the amount due under any Letter of
Credit that is drawn but not reimbursed by Borrower pursuant to this subsection
(v) shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that each such payment shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving

 

29

--------------------------------------------------------------------------------


 

Credit Commitment shall have been reduced or terminated.  Each Revolving Lender
shall comply with its obligation under this subsection (v) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.6
hereof with respect to Revolving Loans.  Each Revolving Lender is hereby
authorized to record on its records such Revolving Lender’s pro rata share of
the amounts paid and not reimbursed on the Letters of Credit.

 

(c)           Swing Loans.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to Borrower in such amount or amounts as Borrower,
through an Authorized Officer, may from time to time request; provided that
Borrower shall not request any Swing Loan if, after giving effect thereto, (A)
the Revolving Credit Exposure would exceed the Revolving Credit Commitment, or
(B) the Swing Line Exposure would exceed the Swing Line Commitment.  Each Swing
Loan shall be due and payable on the Swing Loan Maturity Date applicable
thereto.

 

(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to Borrower and the Revolving Lenders, Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
any Swing Loan be refinanced as a Revolving Loan.  Such Revolving Loan shall be
a Base Rate Loan unless otherwise requested by and available to Borrower
hereunder.  Upon receipt of such notice by Borrower and the Revolving Lenders,
Borrower shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of the Swing Loan in accordance with Sections 2.2(a) and 2.6
hereof (other than the requirement set forth in Section 2.6(d) hereof).  Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a
Revolving Lender has not requested a Revolving Credit Note, by the records of
Agent and such Revolving Lender).  Each Revolving Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever.  Each Revolving Lender acknowledges and agrees that such Revolving
Lender’s obligation to make a Revolving Loan pursuant to Section 2.2(a) when
required by this Section 2.2(c)(ii) is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Swing Line Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  Borrower
irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan. 
Each Revolving Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Revolving Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid to refund such Swing Loan.

 

30

--------------------------------------------------------------------------------


 

(iii)          Participation in Swing Loans.  If, for any reason, Agent is
unable to or, in the opinion of Agent, it is impracticable to, convert any Swing
Loan to a Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on
any day that a Swing Loan is outstanding (whether before or after the maturity
thereof), Agent shall have the right to request that each Revolving Lender
purchase a participation in such Swing Loan, and Agent shall promptly notify
each Revolving Lender thereof (by facsimile or telephone, confirmed in
writing).  Upon such notice, but without further action, the Swing Line Lender
hereby agrees to grant to each Revolving Lender, and each Revolving Lender
hereby agrees to acquire from the Swing Line Lender, an undivided participation
interest in such Swing Loan in an amount equal to such Revolving Lender’s
Applicable Commitment Percentage of the principal amount of such Swing Loan.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the benefit of the Swing Line Lender, such Revolving
Lender’s ratable share of such Swing Loan (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage).  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated.  Each
Revolving Lender shall comply with its obligation under this Section 2.2(c)(iii)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.6 hereof with respect to Revolving Loans to be made by such
Revolving Lender.

 

Section 2.3.  Term Loan.

 

Subject to the terms and conditions of this Agreement, the Term Lenders shall
make the Term Loan to Borrower on the Closing Date, in the amount of the Term
Loan Commitment.  The Term Loan shall be payable in full on August 15, 2006. 
Borrower shall notify Agent, in accordance with the notice provisions of Section
2.6 hereof, whether the Term Loan will be a Base Rate Loan or Eurodollar Loans. 
The Term Loan may be a mixture of a Base Rate Loan and Eurodollar Loans.

 

Section 2.4.  Interest.

 

(a)           Revolving Loans.

 

(i)            Base Rate Loan.  Borrower shall pay interest on the unpaid
principal amount of a Base Rate Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate from time to time in effect. 
Interest on such Base Rate Loan shall be payable, commencing December 31, 2005
and on each Regularly Scheduled Payment Date thereafter and at the maturity
thereof.

 

31

--------------------------------------------------------------------------------


 

(ii)           Eurodollar Loans.  Borrower shall pay interest on the unpaid
principal amount of each Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Eurodollar Loans), at the Derived Eurodollar Rate. 
Interest on such Eurodollar Loan shall be payable on each Interest Adjustment
Date with respect to an Interest Period (provided that if an Interest Period
shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

 

(b)           Swing Loans.  Borrower shall pay interest to Agent, for the sole
benefit of the Swing Line Lender (and any Revolving Lender that shall have
purchased a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time from the date thereof until paid
at the Derived Base Rate from time to time in effect.  Interest on each Swing
Loan shall be payable on the Swing Loan Maturity Date applicable thereto. Each
Swing Loan shall bear interest for a minimum of one day.

 

(c)           Term Loan.

 

(i)            Base Rate Loan.  With respect to any portion of the Term Loan
that shall be a Base Rate Loan, Borrower shall pay interest on the unpaid
principal amount thereof outstanding from time to time from the date thereof
until paid, commencing December 31, 2005, and continuing on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof, at the Derived
Base Rate from time to time in effect.

 

(ii)           Eurodollar Loans.  With respect to any portion of the Term Loan
that shall be a Eurodollar Loan, Borrower shall pay interest on the unpaid
principal amount of such Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Eurodollar Loans and subject to the additional
increase pursuant to subpart (B) below), at (A) for the period from the Closing
Date through June 30, 2006, the Derived Eurodollar Rate, and (B) on July 1, 2006
and thereafter, the Derived Eurodollar Rate plus two hundred (200) basis
points.  Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

 

(d)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default pursuant to Section 8.1 or 8.11 hereof shall occur and be
continuing, upon the election of the Required Lenders with respect to an Event
of Default pursuant to Section 8.1 hereof and automatically with respect to an
Event of Default pursuant to Section 8.11 hereof, (i) the principal of each Loan
and the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount due from Borrower hereunder or under any other Loan Document, such amount
shall bear interest at the Default Rate.

 

32

--------------------------------------------------------------------------------


 

(e)           Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law, (i)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

 

Section 2.5.  Evidence of Indebtedness.

 

(a)           Revolving Loans.  Upon the request of a Lender, to evidence the
obligation of Borrower to repay the Revolving Loans made by each Revolving
Lender and to pay interest thereon, Borrower shall execute a Revolving Credit
Note in the form of the attached Exhibit A, payable to the order of such
Revolving Lender in the principal amount of its Applicable Commitment Percentage
of the Revolving Credit Commitment, or, if less, the aggregate unpaid principal
amount of Revolving Loans made by such Revolving Lender; provided, however, that
the failure of a Lender to request a Revolving Credit Note shall in no way
detract from Borrower’s obligations to such Lender hereunder.

 

(b)           Swing Loan.  Upon the request of the Swing Line Lender, to
evidence the obligation of Borrower to repay the Swing Loans and to pay interest
thereon, Borrower shall execute a Swing Line Note in the form of the attached
Exhibit B, and payable to the order of the Swing Line Lender in the principal
amount of the Swing Line Commitment, or, if less, the aggregate unpaid principal
amount of Swing Loans made by the Swing Line Lender; provided, however, that the
failure of the Swing Line Lender to request a Swing Line Note shall in no way
detract from Borrower’s obligations to the Swing Line Lender hereunder.

 

(c)           Term Loan.  Upon the request of a Lender, to evidence the
obligation of Borrower to repay the portion of the Term Loan made by each Term
Lender and to pay interest thereon, Borrower shall execute a Term Note in the
form of the attached Exhibit C, payable to the order of such Term Lender in the
principal amount of its Commitment Percentage of the Term Loan Commitment;
provided, however, that failure of a Lender to request a Term Note shall in no
way detract from Borrower’s obligations to such Lender hereunder.

 

33

--------------------------------------------------------------------------------


 

Section 2.6.  Notice of Credit Event; Funding of Loans.

 

(a)           Notice of Credit Event.  Borrower, through an Authorized Officer,
shall provide to Agent a Notice of Loan prior to (i) 12:00 noon (Eastern time)
on the proposed date of borrowing or conversion of any Base Rate Loan, (ii)
12:00 noon (Eastern time) three Business Days prior to the proposed date of
borrowing, conversion or continuation of any Eurodollar Loan, and (iii) 3:00
P.M. (Eastern time) on the proposed date of borrowing of any Swing Loan. 
Borrower shall comply with the notice provisions set forth in Section 2.2(b)
hereof with respect to Letters of Credit.

 

(b)           Funding of Loans.  Agent shall notify each Revolving Lender of the
date, amount and Interest Period (if applicable) promptly upon the receipt of a
Notice of Loan (other than for a Swing Loan, or a Revolving Loan to be funded as
a Swing Loan), and, in any event, by 2:00 P.M. (Eastern time) on the date such
notice is received.  On the date that the Credit Event set forth in such notice
is to occur, each such Lender shall provide to Agent, not later than 3:00 P.M.
(Eastern time), the amount in Dollars, in federal or other immediately available
funds, required of it.  If Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Revolving Lender, Agent shall have the
right, upon prior notice to Borrower, to debit any account of Borrower or
otherwise receive such amount from Borrower, promptly after demand, in the event
that such Revolving Lender shall fail to reimburse Agent in accordance with this
subsection.  Agent shall also have the right to receive interest from such
Revolving Lender at the Federal Funds Effective Rate in the event that such
Revolving Lender shall fail to provide its portion of the Loan on the date
requested and Agent shall elect to provide such funds.

 

(c)           Conversion of Loans.  At the request of Borrower to Agent, subject
to the notice and other provisions of this Section 2.6, the appropriate Lenders
shall convert a Base Rate Loan to one or more Eurodollar Loans at any time and
shall convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment
Date applicable thereto.  Swing Loans may be converted by the Swing Line Lender
to Revolving Loans in accordance with Section 2.2(c)(ii) hereof.

 

(d)           Minimum Amount.  Each request for:

 

(i)            a Base Rate Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000);

 

(ii)           a Eurodollar Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000); and

 

(iii)          a Swing Loan shall be in an amount of not less than One Hundred
Thousand Dollars ($100,000).

 

(e)           Interest Periods.  Borrower shall not request that Eurodollar
Loans be outstanding for more than six different Interest Periods at the same
time.

 

34

--------------------------------------------------------------------------------


 

Section 2.7.  Payment on Loans and Other Obligations.

 

(a)           Payments Generally.  Each payment made hereunder by Borrower shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

 

(b)           Payments from Borrower.  All payments (including prepayments) to
Agent of the principal of or interest on each Loan or other payment, including
but not limited to principal, interest, fees or any other amount owed by
Borrower under this Agreement, shall be made in Dollars.  All payments described
in this subsection (b) shall be remitted to Agent, at the address of Agent for
notices referred to in Section 11.4 hereof for the account of the Revolving
Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate) not
later than 1:00 P.M. (Eastern time) on the due date thereof in immediately
available funds.  Any such payments received by Agent after 1:00 P.M. (Eastern
time) shall be deemed to have been made and received on the next Business Day.

 

(c)           Payments to Lenders.  Upon Agent’s receipt of payments hereunder,
Agent shall immediately distribute to the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender or, with
respect to Letters of Credit, certain of which payments shall be paid to the
Fronting Lender) their respective ratable shares, if any, of the amount of
principal, interest, and commitment and other fees received by Agent for the
account of such Lender.  Payments received by Agent shall be delivered to the
Lenders in Dollars in immediately available funds.  Each appropriate Lender
shall record any principal, interest or other payment, the principal amounts of
Base Rate Loans, Eurodollar Loans, Swing Loans and Letters of Credit, all
prepayments and the applicable dates, including Interest Periods, with respect
to the Loans made, and payments received by such Lender, by such method as such
Lender may generally employ; provided, however, that failure to make any such
entry shall in no way detract from the obligations of Borrower under this
Agreement or any Note.  The aggregate unpaid amount of Loans, types of Loans,
Interest Periods and similar information with respect to the Loans and Letters
of Credit set forth on the records of Agent shall be rebuttably presumptive
evidence with respect to such information, including the amounts of principal,
interest and fees owing to each Lender.

 

(d)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided,
however, that, with respect to a Eurodollar Loan, if the next Business Day shall
fall in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

 

Section 2.8.  Prepayment.

 

(a)           Right to Prepay.  Borrower shall have the right at any time or
from time to time to prepay, on a pro rata basis for all of the appropriate
Lenders (except with respect to Swing Loans, which shall be paid to the Swing
Line Lender), all or any part of the principal amount of the Loans as designated
by Borrower.  Such payment shall include interest accrued on the

 

35

--------------------------------------------------------------------------------


 

amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid. Prepayments of Base
Rate Loans shall be without any premium or penalty, other than any prepayment
fees, penalties or other charges that may be contained in any Hedge Agreement. 
Each prepayment of the Term Loan shall be applied to the principal installments
thereof on a pro rata basis among the remaining principal installments.

 

(b)           Notice of Prepayment.  Borrower shall give Agent notice of
prepayment of a Base Rate Loan or Swing Loan by no later than 11:00 A.M.
(Eastern time) on the Business Day such prepayment is to be made and written
notice of the prepayment of any Eurodollar Loan not later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.

 

(c)           Minimum Amount.  Each prepayment of a Eurodollar Loan shall be in
the principal amount of not less than Five Hundred Thousand Dollars ($500,000),
increased by increments of Two Hundred Fifty Thousand Dollars ($250,000), or,
with respect to a Swing Loan, the principal balance of such Swing Loan, except
in the case of a mandatory payment pursuant to Section 2.12 or Article III
hereof.

 

Section 2.9.  Commitment and Other Fees.

 

(a)           Commitment Fee.  Borrower shall pay to Agent, for the ratable
account of the Revolving Lenders, as a consideration for the Revolving Credit
Commitment, a commitment fee from the Closing Date to and including the last day
of the Commitment Period, payable quarterly, at a rate per annum equal to (i)
the Applicable Commitment Fee Rate in effect on the payment date, multiplied by
(ii) (A) the average daily Revolving Amount in effect during such quarter, minus
(B) the average daily Revolving Credit Exposure (exclusive of the Swing Line
Exposure) during such quarter.  The commitment fee shall be payable in arrears,
on December 31, 2005 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.

 

(b)           Agent Fee.  Borrower shall pay to Agent, for its sole benefit, the
fees set forth in the Agent Fee Letter.

 

Section 2.10.  Modifications of Commitment.

 

(a)           Optional Reduction of Commitment.  Borrower may at any time and
from time to time permanently reduce in whole or ratably in part the Revolving
Credit Commitment to an amount not less than the then existing Revolving Credit
Exposure, by giving Agent not fewer than three Business Days’ written notice of
such reduction, provided that any such partial reduction shall be in an
aggregate amount, for all of the Revolving Lenders, of not less than Five
Million Dollars ($5,000,000).  Agent shall promptly notify each Revolving Lender
of the date of each such reduction and such Revolving Lender’s proportionate
share thereof.  After each such reduction, the commitment fees payable hereunder
shall be calculated upon the Revolving Amount as so reduced.  If Borrower
reduces in whole the Revolving Credit Commitment, on the effective date of such
reduction (Borrower having prepaid in full the unpaid principal balance, if

 

36

--------------------------------------------------------------------------------


 

any, of the Loans, together with all interest and commitment and other fees
accrued and unpaid, and provided that no Letter of Credit Exposure or Swing Line
Exposure shall exist), all of the Notes shall be delivered to Agent marked
“Canceled” and Agent shall redeliver such Notes to Borrower.  Any partial
reduction in the Revolving Amount shall be effective during the remainder of the
Commitment Period.

 

(b)           Increase in Commitment.  At any time during the Commitment
Increase Period, Borrower may request that Agent increase the Revolving Amount
from the Closing Revolving Amount up to the Maximum Revolving Amount by either
(i) proportionally increasing, for one or more Revolving Lenders, with their
prior written consent, their respective Applicable Commitment Percentage of the
Revolving Credit Commitment, or (ii) including one or more Additional Lenders,
each with a new commitment under the Revolving Credit Commitment, as a party to
this Agreement (collectively, the “Additional Commitment”); provided, however,
that existing Lenders shall be given the first opportunity to provide Additional
Commitments.  During the Commitment Increase Period, the Lenders agree that
Agent shall permit one or more Additional Commitments upon satisfaction of the
following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) Agent shall provide to Borrower and
each Revolving Lender a revised Schedule 1 to this Agreement, including revised
Applicable Commitment Percentages for each of the Revolving Lenders with respect
to the Revolving Credit Commitment (revised so that each Revolving Lender will
have a new Applicable Commitment Percentage for the Revolving Credit
Commitment), at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), (C) Borrower shall execute and deliver to Agent and the Revolving
Lenders such replacement or additional Revolving Credit Notes as shall be
required by Agent, and (D) Borrower shall, on the Additional Lender Assumption
Effective Date, deliver to Agent, for the benefit of the Lenders, (1) written
confirmation (in form and substance reasonably satisfactory to Agent) that
Borrower shall have given written notice to each Convertible Subordinated
Noteholder that the Obligations incurred pursuant to the Additional Commitments
are being designated as Senior Indebtedness (as defined in the Convertible
Subordinated Notes), and (2) a certificate and any other reasonable evidence
required by Agent or the Required Lenders demonstrating that all terms and
conditions for designating Senior Indebtedness (as defined in the Convertible
Subordinated Notes) under the Convertible Subordinated Notes are being met.  The
Revolving Lenders hereby authorize Agent to execute each Additional Lender
Assumption Agreement on behalf of the Revolving Lenders.  On each Additional
Lender Assumption Effective Date, the Revolving Lenders shall make adjustments
among themselves with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of Agent, in
order to reallocate among such Revolving Lenders such outstanding amounts, based
on the revised Applicable Commitment Percentages and to otherwise carry out
fully the intent and terms of this subsection (b).  In connection therewith, it
is understood and agreed that the Maximum Amount of any Revolving Lender will
not be increased (or decreased except pursuant to Section 2.10(a) hereof)
without the prior written consent of such Revolving Lender.  Borrower shall not
request any increase in the Revolving Amount (or the Total Commitment Amount)
pursuant to this subsection (b) if a Default or an Event of Default shall then
exist, or immediately after giving effect to any such increase would exist. 
Upon each increase of the Revolving Amount, the Total Commitment

 

37

--------------------------------------------------------------------------------


 

Amount shall be proportionally increased from the Closing Commitment Amount up
to the Maximum Commitment Amount.

 

Section 2.11.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans Related Expenses and commitment and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed.  With
respect to Base Rate Loans, interest shall be computed on the basis of a year
having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed.

 

Section 2.12.  Mandatory Payments.

 

(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment, Borrower shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.

 

(b)           Swing Line Exposure.  If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.

 

(c)           Mandatory Payments Generally.  Unless otherwise designated by
Borrower, each prepayment pursuant to subsection (a) above shall be applied in
the following order (i) first, to the outstanding Base Rate Loans, and (ii)
second, to the outstanding Eurodollar Loans, provided that if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment.  Any prepayment of a Eurodollar Loan or Swing
Loan pursuant to this Section 2.12 shall be subject to the prepayment provisions
set forth in Article III hereof.

 

Section 2.13.  Extension of Commitment.  Contemporaneously with the delivery of
the financial statements required pursuant to Section 5.3(b) hereof (beginning
with the financial statements for the fiscal year of Borrower ending December
31, 2006), Borrower may deliver a Request for Extension, requesting that the
Revolving Lenders extend the maturity of the Revolving Credit Commitment for an
additional year.  Each such extension shall require the unanimous written
consent of all of the Revolving Lenders and shall be upon such terms and
conditions as may be agreed to by Agent, Borrower and the Revolving Lenders. 
Borrower shall pay any attorneys’ fees or other expenses of Agent in connection
with the documentation of any such extension, as well as such other fees as may
be agreed upon between Borrower and Agent.

 

38

--------------------------------------------------------------------------------


 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or (ii)
the compliance by any Lender with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority:

 

(A)          shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Taxes and Excluded Taxes which are governed by Section 3.2
hereof);

 

(B)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(C)           shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrower shall pay to such
Lender, promptly after receipt of a written request (or, if required by
Borrower, a certificate of such Lender specifying the basis for such request)
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this subsection (a), such Lender shall
promptly notify Borrower (with a copy to Agent) of the event by reason of which
it has become so entitled.

 

(b)           If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
corporation with respect to capital adequacy), then from time to time, upon
submission by such Lender to Borrower (with a copy to Agent) of a written
request therefor (which shall include the method for calculating such amount in
reasonable detail), Borrower shall promptly pay or cause to be paid to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to Borrower (with a copy to Agent)
shall be conclusive absent manifest

 

39

--------------------------------------------------------------------------------


 

error.  In determining any such additional amounts, such Lender may use any
method of averaging and attribution that it (in its sole discretion) shall deem
applicable.  The obligations of Borrower pursuant to this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

(d)           Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within two hundred
seventy (270) days after the occurrence of the event giving rise to such
entitlement or, if later, such Lender having knowledge of such event.

 

Section 3.2.  Taxes.

 

(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be deducted or withheld from any amounts payable to Agent or any Lender
thereunder, the amounts so payable to Agent or such Lender shall be increased to
the extent necessary to yield to Agent or such Lender (after deducting,
withholding and payment of all Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

 

(b)           In addition, the Credit Parties shall pay Taxes and Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  As promptly as possible
thereafter, such Credit Party shall send to Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to Agent or such Lender.  If
such Credit Party shall fail to pay any Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to Agent the required
receipts or other required documentary evidence, such Credit Party and Borrower
shall indemnify Agent and the appropriate Lenders on demand for any incremental
taxes, interest or penalties that may become payable by Agent or such Lender as
a result of any such failure.

 

(d)           If any Lender shall be so indemnified by a Credit Party, such
Lender shall use reasonable efforts to obtain the benefits of any refund,
deduction or credit for any taxes or other amounts with respect to the amount
paid by such Credit Party and shall reimburse such Credit Party to the extent,
but only to the extent, that such Lender shall receive a refund with respect to
the amount paid by such Credit Party or an effective net reduction in taxes or
other governmental charges (including any taxes imposed on or measured by the
total net income of such Lender) of the United States or any state or
subdivision or any other Governmental Authority thereof by virtue of any such
deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Lender.  If, at the time any audit of such
Lender’s income tax return is completed, such Lender determines, based on such
audit, that it shall not have been entitled to the full amount of any refund
reimbursed to such Credit Party as aforesaid or that its net income

 

40

--------------------------------------------------------------------------------


 

taxes shall not have been reduced by a credit or deduction for the full amount
reimbursed to such Credit Party as aforesaid, such Credit Party, upon request of
such Lender, shall promptly pay to such Lender the amount so refunded to which
such Lender shall not have been so entitled, or the amount by which the net
income taxes of such Lender shall not have been so reduced, as the case may be.

 

(e)           Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
“Non-U.S. Lender”) shall deliver to Borrower and Agent two copies of either U.S.
Internal Revenue Service Form W-8BEN, W-8IMY or Form W-8ECI, or, in the case of
a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a certification with respect to such interest and two copies of Form
W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by
Credit Parties under this Agreement and the other Loan Documents.  Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement or such other Loan Document.  In addition, each Non-U.S.
Lender shall deliver such forms or appropriate replacements promptly upon the
expiration, obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify Borrower at any
time it determines that such Lender is no longer in a position to provide any
previously delivered certificate to Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this subsection (e), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this subsection (e) that such Non-U.S. Lender is
not legally able to deliver.

 

(f)            The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

 

(g)           For any period with respect to which a Non-U.S. Lender has failed
to provide Borrower with the appropriate form, statement or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring subsequent to
the date on which the form otherwise is not required under subsection (e)
above), such Non-U.S. Lender shall not be entitled to indemnification under
Section 3.2(a), (b) or (c) with respect to any additional Taxes imposed by the
United States solely by reason of such failure.

 

(h)           If any Lender is entitled to a reduction in (and not a complete
exemption from) the applicable withholding tax and the Company shall have
previously paid in full such withholding tax prior to such reduction, the
Company may withhold from any interest payment to such Lender an amount
equivalent to the reduction in the applicable withholding tax.

 

Section 3.3.  Funding Losses.  Borrower agrees to indemnify each Lender,
promptly after receipt of a written, reasonably detailed certification and
request therefor, and to hold each

 

41

--------------------------------------------------------------------------------


 

Lender harmless from, any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by Borrower in making any prepayment of or conversion from Eurodollar
Loans after Borrower has given a notice thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment of a Eurodollar
Loan on a day that is not the last day of an Interest Period applicable thereto,
or (d) any conversion of a Eurodollar Loan to a Base Rate Loan on a day that is
not the last day of an Interest Period applicable thereto.  Such indemnification
shall be in an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amounts so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Borrower (with a copy to
Agent) by any Lender shall be conclusive absent manifest error.  The obligations
of Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder. 
Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.3 to the extent such
Lender has not made demand therefore (as set forth above) within two hundred
seventy (270) days after the occurrence of the event giving rise to such
entitlement or, if later, such Lender having knowledge of such event.

 

Section 3.4.  Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section 3.4 shall affect or postpone any
of the obligations of Borrower or the rights of any Lender pursuant to Section
3.1 or 3.2(a) hereof.

 

Section 3.5.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a)           If any Lender shall reasonably determine (which determination
shall, upon notice thereof to Borrower and Agent, be conclusive and binding on
Borrower) that, after the Closing Date, (i) the introduction of or any change in
or in the interpretation of any law makes it unlawful, or (ii) any Governmental
Authority asserts that it is unlawful, for such Lender to make or continue any
Loan as, or to convert (if permitted pursuant to this Agreement) any Loan into,
a Eurodollar Loan, the obligations of such Lender to make, continue or convert
any such

 

42

--------------------------------------------------------------------------------


 

Eurodollar Loan shall, upon such determination, be suspended until such Lender
shall notify Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

 

(b)           If Agent or the Required Lenders reasonably determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, Agent will promptly so notify Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain such
Eurodollar Loan shall be suspended until Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

Section 3.6.  Replacement of Lenders.  Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to Agent, (g) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 11.10 hereof
(provided that Borrower (or the succeeding Lender, if such Lender is willing)
shall be obligated to pay the assignment fee referred to therein), and (h) until
such time as such replacement shall be consummated, Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be.

 

Section 3.7.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
during the applicable Interest Period for such Loan through the purchase of

 

43

--------------------------------------------------------------------------------


 

deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate, as applicable, for such Interest
Period.

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)           all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

 

(b)           Borrower shall have submitted a Notice of Loan (or with respect to
a Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof)
and otherwise complied with Section 2.6 hereof;

 

(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist;

 

(d)           no condition or event shall have occurred that Agent or the
Required Lenders determine has or is reasonably likely to have a Material
Adverse Effect; and

 

(e)           each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

 

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c), (d) and
(e) above.

 

Section 4.2.  Conditions to the First Credit Event.  Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrower satisfying each of
the following conditions prior to or concurrently with such Credit Event (unless
waived in writing by Agent):

 

(a)           Notes.  Borrower shall have executed and delivered to (i) each
Lender requesting a Revolving Credit Note such Lender’s Revolving Credit Note,
(ii) each Lender requesting a Term Note such Lender’s Term Note, and (iii) the
Swing Line Lender the Swing Line Note, if requested by the Swing Line Lender.

 

(b)           Guaranties of Payment.  Each Guarantor of Payment shall have
executed and delivered to Agent a Guaranty of Payment, in form and substance
reasonably satisfactory to Agent and the Lenders.

 

44

--------------------------------------------------------------------------------


 

(c)           Confirmation of Security Documents and Security Agreements.  Each
(i) Credit Party that was a Credit Party prior to the Closing Date shall have
executed and delivered to Agent, for the benefit of the Lenders, a Confirmation
of Security Documents, and (ii) Credit Party that was not a Credit Party prior
to the Closing Date, shall have executed and delivered to Agent, for the benefit
of the Lenders, a Security Agreement; and such other documents or instruments,
as may be reasonably required by Agent to create or perfect the Liens of Agent,
for the benefit of the Lenders, in the assets of such Credit Party, all to be in
form and substance reasonably satisfactory to Agent and the Lenders.

 

(d)           Pledge Agreements.  Each Credit Party that has a Subsidiary shall
have executed and delivered to Agent, for the benefit of the Lenders, a Pledge
Agreement, in form and substance satisfactory to Agent, with respect to the
Pledged Securities, together with the Pledged Securities referenced therein and
appropriate stock powers.

 

(e)           Intellectual Property Collateral Assignment Agreement.  Each
Credit Party that (i) owns federally registered intellectual property, and (ii)
was not a Credit Party prior to the Closing Date, shall have executed and
delivered to Agent, for the benefit of the Lenders, an Intellectual Property
Collateral Assignment Agreement, in form and substance reasonably satisfactory
to Agent.

 

(f)            Real Estate Matters.  With respect to each parcel of the Real
Property, Borrower shall have delivered to Agent:

 

(i)            an opinion of counsel with respect to the enforceability of the
Mortgage Amendment, in form and substance reasonably satisfactory to Agent and
the Lenders; and

 

(ii)           two fully executed originals of each Mortgage Amendment.

 

(g)           Insurance Certificate.  Borrower shall have delivered to Agent
evidence of insurance on ACORD 27 or 28 form, and otherwise reasonably
satisfactory to Agent and the Lenders, of adequate personal property and
liability insurance of each Company, with Agent, on behalf of the Lenders,
listed as loss payee and additional insured.

 

(h)           Officer’s Certificate, Resolutions, Organizational Documents. 
Each Credit Party shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party (other
than the Organizational Documents listed in Section 4.3(c) hereof).

 

(i)            Good Standing and Full Force and Effect Certificates.  Borrower
shall have delivered to Agent a good standing certificate or full force and
effect certificate, as the case may

 

45

--------------------------------------------------------------------------------


 

be, for each Credit Party, issued on or about the Closing Date by the Secretary
of State in the state or states where such Credit Party is incorporated or
formed or qualified as a foreign entity.

 

(j)            Legal Opinion.  Borrower shall have delivered to Agent an opinion
of counsel for each Credit Party, in form and substance reasonably satisfactory
to Agent and the Lenders.

 

(k)           Agent Fee Letter and Other Fees.  Borrower shall have (i) executed
and delivered to Agent, the Agent Fee Letter and paid to Agent, for its sole
account, the fees stated therein, and (ii) paid all legal fees and expenses of
Agent in connection with the preparation and negotiation of the Loan Documents.

 

(l)            Lien Searches.  With respect to the property owned or leased by
Borrower and each Guarantor of Payment and any other property securing the
Obligations, Borrower shall have caused to be delivered to Agent (i) the results
of Uniform Commercial Code lien searches, satisfactory to Agent and the Lenders,
(ii) the results of federal and state tax lien and judicial lien searches,
satisfactory to Agent and the Lenders, and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to Section
5.9 hereof; provided that only updates shall be required with respect to any
searches that were conducted in connection with the Original Credit Agreement.

 

(m)          Closing Certificate.  Borrower shall have delivered to Agent and
the Lenders an officer’s certificate certifying that, as of the Closing Date,
(i) all conditions precedent set forth in this Article IV have been satisfied,
(ii) no Default or Event of Default exists nor immediately after the first
Credit Event will exist, and (iii) each of the representations and warranties
contained in Article VI hereof are true and correct in all material respects as
of the Closing Date.

 

(n)           Letter of Direction.  Borrower shall have delivered to Agent a
letter of direction authorizing Agent, on behalf of the Lenders, to disburse the
proceeds of the Loans, which includes the transfer of funds under this Agreement
and wire instructions setting forth the locations to which such funds shall be
sent.

 

(o)           Designation of Senior Indebtedness.  Borrower shall, on the
Closing Date, deliver to Agent, for the benefit of the Lenders, written
confirmation (in form and substance reasonably satisfactory to Agent) that
Borrower shall have given written notice to each Convertible Subordinated
Noteholder that the Secured Obligations are being designated as Senior
Indebtedness (as defined in the Convertible Subordinated Notes).

 

(p)           Miscellaneous.  Borrower shall have provided to Agent and the
Lenders such other items and shall have satisfied such other conditions as may
be reasonably required by Agent or the Lenders.

 

Section 4.3.  Post-Closing Conditions.  On or before each of the dates specified
in this Section 4.3, Borrower shall satisfy each of the items specified in the
subsections below:

 

46

--------------------------------------------------------------------------------


 

(a)           Control Agreement.  No later than thirty (30) days after the
Closing Date (unless a longer period is agreed to by Agent), Borrower shall have
delivered to Agent an executed copy of a Control Agreement, in form and
substance reasonably satisfactory to Agent, for each deposit account maintained
by a Company, unless (i) a Control Agreement was already provided for such
deposit account in connection with the Original Credit Agreement, or (ii)
otherwise agreed by Agent; provided, that in the event Borrower is not able to
deliver such Control Agreements, Borrower shall use its best efforts to move
such accounts to a depository institution that can provide such Control
Agreements as soon as practicable.

 

(b)           Real Estate Matters.  No later than forty-five (45) days after the
Closing Date (unless a longer period is agreed to by Agent), with respect to
each parcel of the Real Property, Borrower shall have delivered to Agent an
updated loan policy of title insurance reasonably acceptable to Agent.

 

(c)           Organizational Documents.  No later than ten (10) days after the
Closing Date, Borrower shall have delivered to Agent certified copies of the
Organizational Documents for Hilsoft, Inc., a Pennsylvania corporation.

 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance.  Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as should be maintained in
accordance with its reasonable business judgment; and (b) within ten days of any
Lender’s written request, furnish to such Lender such information about such
Company’s insurance as that Lender may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to such Lender.

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its wage obligations
to its employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§
206-207) or any comparable provisions; and (c) all of its other obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue; except in the case of (a), (b) or (c), as would not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.3.  Financial Statements and Information.

 

(a)           Quarterly Financials.  Borrower shall deliver to Agent, within
forty-five (45) days after the end of each of the first three quarter-annual
periods of each fiscal year of Borrower, balance sheets of the Companies as of
the end of such period and statements of income (loss),

 

47

--------------------------------------------------------------------------------


 

stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in accordance with GAAP, and
certified by a Financial Officer of Borrower.

 

(b)           Annual Audit Report.  Borrower shall deliver to Agent, within
ninety (90) days after the end of each fiscal year of Borrower, an annual audit
report of the Companies for that year prepared on a Consolidated basis, in
accordance with GAAP, and certified by an independent nationally recognized
public accountant, which report shall include balance sheets and statements of
income (loss), stockholders’ equity and cash-flow for that period.

 

(c)           Compliance Certificate.  Borrower shall deliver to Agent,
concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

 

(d)           Annual Budget.  Borrower shall deliver to Agent, within thirty
(30) days after the end of each fiscal year of Borrower, an annual budget for
the current fiscal year, to be in a form  reasonably acceptable to Lender.

 

(e)           Management Report.  Borrower shall deliver to Agent, concurrently
with the delivery of the quarterly and annual financial statements set forth in
subsection (a) and (b) above, a copy of any management report, letter or similar
writing furnished to the Companies by the accountants in respect of the
Companies’ systems, operations, financial condition or properties.

 

(f)            Shareholder and SEC Documents.  Borrower shall deliver to Agent,
as soon as available, copies of all material notices, reports, definitive proxy
or other statements and other documents sent by Borrower to its shareholders
generally, to the holders of any of its debentures or bonds generally or the
trustee of any indenture securing the same or pursuant to which they are issued,
or sent by Borrower (in final form) to any securities exchange or over the
counter authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of Borrower’s securities.

 

(g)           Financial Information of Companies.  Borrower shall use
commercially reasonable efforts to deliver to Agent, within ten days of the
written request of Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as Agent or such
Lender may from time to time reasonably request, which information shall be
submitted in form and detail reasonably satisfactory to Agent or such Lender.

 

Section 5.4.  Financial Records.  Each Company shall at all times maintain
records and books of account which are true and correct in all material
respects, including, without limiting the generality of the foregoing,
appropriate provisions for possible losses and liabilities, all in accordance
with GAAP, and at all reasonable times (during normal business hours and upon
reasonable notice to such Company) permit Agent, or any representative of Agent,
to examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof; provided, however, that, except during the continuance of
an Event of Default, such examinations shall be limited to one per year.

 

48

--------------------------------------------------------------------------------


 

Section 5.5.  Franchises; Change in Business.

 

(a)           Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

 

(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

 

Section 5.6.  ERISA Pension and Benefit Plan Compliance.  Except to the extent a
failure to comply would reasonably be expected to result in a Material Adverse
Effect, no Company shall incur any accumulated funding deficiency within the
meaning of ERISA, or any liability to the PBGC, established thereunder in
connection with any ERISA Plan.  Borrower shall furnish to the Lenders (a) as
soon as possible and in any event within thirty (30) days after any Company
knows or has reason to know that any Reportable Event with respect to any ERISA
Plan has occurred, a statement of a Financial Officer of such Company, setting
forth details as to such Reportable Event and the action that such Company
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the PBGC if a copy of such notice is available to
such Company, and (b) promptly after receipt thereof a copy of any notice such
Company, or any member of the Controlled Group may receive from the PBGC or the
Internal Revenue Service with respect to any ERISA Plan administered by such
Company; provided, that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.  Borrower
shall promptly notify the Lenders of any material taxes assessed, proposed to be
assessed or that Borrower has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan.  As used
in this Section 5.6, “material” means the measure of a matter of significance
that shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth.  As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred that could reasonably be expected to result in a Material Adverse
Effect, such Company shall provide Agent with notice of such ERISA Event with a
certificate by a Financial Officer of such Company setting forth the details of
the event and the action such Company or another Controlled Group member
proposes to take with respect thereto.  Borrower shall, at the reasonable
request of Agent, deliver or cause to be delivered to Agent true and correct
copies of any documents relating to the ERISA Plan of any Company.

 

Section 5.7.  Financial Covenants.

 

(a)           Leverage Ratio.  The Companies shall not suffer or permit at any
time the Leverage Ratio to exceed (i) 3.50 to 1.00 on the Closing Date through
June 29, 2006, (ii) 3.25 to 1.00 on June 30, 2006 through March 30, 2007, and
(iii) 3.00 to 1.00 on March 31, 2007 and thereafter.

 

(b)           Senior Leverage Ratio.  The Companies shall not suffer or permit
at any time the Senior Leverage Ratio to exceed (i) 2.50 to 1.00 on the Closing
Date through June 29, 2006, (ii)

 

49

--------------------------------------------------------------------------------


 

2.25 to 1.00 on June 30, 2006 through March 30, 2007, and (iii) 2.00 to 1.00 on
March 31, 2007 and thereafter.

 

(c)           Fixed Charge Coverage Ratio.  The Companies shall not suffer or
permit at any time the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.

 

(d)           Current Ratio.  The Companies shall not suffer or permit at any
time the Current Ratio to be less than 1.50 to 1.00.

 

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

(a)           the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;

 

(b)           any loans granted to or Capitalized Lease Obligations entered into
by any Company for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Five Million Dollars
($5,000,000) at any time outstanding;

 

(c)           the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
so long as the principal amount thereof shall not be increased after the Closing
Date);

 

(d)           loans to a Company from a Company so long as each such Company is
a Credit Party;

 

(e)           Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

 

(f)            Permitted Foreign Subsidiary Loans and Investments;

 

(g)           unsecured Subordinated Indebtedness with subordination terms
reasonably satisfactory to Agent, so long as (i) the aggregate principal amount
of all Subordinated Indebtedness for all Companies (including the Subordinated
Indebtedness existing as of the Closing Date and referenced on Schedule 5.8
hereto), shall not exceed One Hundred Million Dollars ($100,000,000) at any time
outstanding, and (ii) such Subordinated Indebtedness is permitted under the Note
Agreement and the Convertible Subordinated Notes;

 

(h)           other Indebtedness (that does not constitute Non-Credit Party
Exposure) of Foreign Subsidiaries, in addition to the Indebtedness listed above,
in an aggregate amount for all Foreign Subsidiaries not to exceed Three Million
Dollars ($3,000,000) at any time outstanding, so long as such Indebtedness is
permitted under the Note Agreement and the Convertible Subordinated Notes; and

 

50

--------------------------------------------------------------------------------


 

(i)            other Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Two Million
Dollars ($2,000,000) at any time outstanding, so long as such Indebtedness is
permitted under the Note Agreement and the Convertible Subordinated Notes.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this Section
5.9 shall not apply to the following:

 

(a)           Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;

 

(b)           other statutory or common law Liens incidental to the conduct of
its business or the ownership of its property and assets that (i) were incurred
in the ordinary course of business, (ii) were not incurred in connection with
the borrowing of money or the obtaining of advances or credit, and (iii) do not
in the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of the business of any
Company;

 

(c)           Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to a Credit Party;

 

(d)           purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8 (b) hereof, provided that
such Lien is limited to the purchase price (including shipping costs and taxes)
and only attaches to the property being acquired;

 

(e)           any Lien of Agent, for the benefit of the Lenders;

 

(f)            the Liens existing on the Closing Date as set forth in Schedule
5.9 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased;

 

(g)           easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company;

 

(h)           attachment, appeal bonds, judgments and other similar Liens to the
extent such judgments and Liens do not, in the aggregate for all Companies,
exceed Five Hundred Thousand Dollars ($500,000) at any time;

 

(i)            Liens of a broker or depository institution encumbering deposit,
margin, commodity trading or brokerage accounts held by such broker or
depository institution incurred in the ordinary course of business;

 

51

--------------------------------------------------------------------------------


 

(j)                                     Liens on assets of Foreign Subsidiaries
securing loans permitted pursuant to Section 5.8(h) hereof, in an aggregate
amount for all Foreign Subsidiaries not to exceed One Million Dollars
($1,000,000); or

 

(k)                                  other Liens, in addition to the Liens
listed above, securing amounts, in the aggregate for all Companies, not to
exceed Five Hundred Thousand Dollars ($500,000).

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with Indebtedness permitted pursuant to
Section 5.8(h) hereof, the purchase or lease of fixed assets that prohibits
Liens on such fixed assets or intellectual property licensing agreements) that
would prohibit Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person (other than accounts receivable incurred in the ordinary course of
business), or (e) be or become a Guarantor of any kind (other than a Guarantor
of Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

 

(i)                                     any endorsement of a check or other
medium of payment for deposit or collection through normal banking channels or
similar transaction in the normal course of business;

 

(ii)                                  investments of the Companies in Cash
Equivalents;

 

(iii)                               investments in, loans to and guaranties of
the Indebtedness (permitted under Section 5.8 hereof) of, a Company from or by a
Company so long as each such Company is a Credit Party;

 

(iv)                              the holding of each of the Subsidiaries listed
on Schedule 6.1 hereto, and the creation, acquisition and holding of any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held in accordance with the terms and conditions of this
Agreement;

 

(v)                                 any Permitted Investments or Permitted
Foreign Subsidiary Loans and Investments, so long as no Default or Event of
Default shall exist prior to of after giving effect to such loan or investment;

 

52

--------------------------------------------------------------------------------


 

(vi)                              the purchase or holding of any stock or other
equity interest that has been acquired pursuant to an Acquisition permitted by
Section 5.13 hereof;

 

(vii)                           any advance or loan to an officer or employee of
a Company made in the ordinary course of such Company’s business, so long as all
such advances and loans from all Companies aggregate not more than the maximum
principal sum of One Hundred Thousand Dollars ($100,000) at any time
outstanding;

 

(viii)                        any securities (whether debt or equity) received
by a Company in the ordinary course of business in connection with the
bankruptcy or reorganization of any customer or supplier of such Company;

 

(ix)                                any investment received in connection with
Dispositions permitted pursuant to Section 5.12 hereof, so long as any such
investments that shall be securities are promptly pledged to Agent, for the
benefit of the Lenders;

 

(x)                                   to the extent permitted by applicable law,
notes from officers and employees in exchange for capital stock of a Company
purchased by such officers or employees pursuant to a stock ownership or
purchase plan or compensation plan; and

 

(xi)                                other Investments not specifically listed
above in an aggregate amount, for all Companies, not to exceed Two Million
Dollars ($2,000,000) at any time.

 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a)                                  any Company may merge with (i) Borrower
(provided that Borrower shall be the continuing or surviving Person), (ii) any
one or more Guarantors of Payment (provided that a Guarantor of Payment shall be
the continuing or surviving Person), or (iii) any other Company, so long as both
such Companies are Non-Credit Parties;

 

(b)                                 any Company may sell, lease, transfer or
otherwise dispose of any of its assets to (i) Borrower, (ii) any Guarantor of
Payment, or (iii) any other Company, so long as both such Companies are
Non-Credit Parties;

 

(c)                                  any Company may sell, lease, transfer or
otherwise dispose of any assets that are obsolete or no longer used in such
Company’s business for fair market value, as determined by the board of
directors of Borrower;

 

53

--------------------------------------------------------------------------------


 

(d)                                 any sale or other Disposition (including
cancellation of Indebtedness) of Cash Equivalents or non-core assets acquired
pursuant to Acquisitions) in the ordinary course of business for fair market
value, as determined by the board of directors of Borrower; or

 

(e)                                  Acquisitions may be effected in accordance
with the provisions of Section 5.13 hereof and investments may be effected in
accordance with the provisions of Section 5.11 hereof.

 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided,
however, that a Credit Party may effect:

 

(a)                                  an Acquisition with the prior written
consent of the Required Lenders or so long as:

 

(i)                                     in the case of a merger, amalgamation or
other combination including Borrower, Borrower shall be the surviving entity;

 

(ii)                                  in the case of a merger, amalgamation or
other combination including a Credit Party (other than Borrower), a Credit Party
shall be the surviving entity;

 

(iii)                               the business to be acquired shall be
reasonably similar to that of the Credit Parties or a reasonable extension
thereof;

 

(iv)                              Borrower shall have provided to Agent and the
Lenders, at least ten (10) Business Days prior to such Acquisition (or, if the
aggregate Consideration paid for such Acquisition is less than Five Million
Dollars ($5,000,000), within five Business Days after the completion of such
Acquisition), historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer of Borrower showing (A) pro forma compliance with Sections 5.7
and 5.13(a)(vii) through (x) hereof, both before and after the proposed
Acquisition, (it being understood that, in the calculation of Fixed Charge
Coverage Ratio, (1) the EBITDA of the business to be acquired shall be included
in Consolidated EBITDA as if the Acquisition had been completed on the first day
of the measurement period, (2) Consolidated Interest Expense shall be
recalculated as if any debt incurred or assumed as a result of the Acquisition
had been in place for the entire measurement period, and (3) aside from the
adjustment in subparts (1) and (2) above, the fixed charges of the business to
be acquired shall not be included in the calculation of Fixed Charge Coverage
Ratio, and (B) positive EBITDA for the acquired entity during the most recently
completed four fiscal quarters of such entity;

 

(v)                                 no Default or Event of Default shall exist
prior to or after giving effect to such Acquisition;

 

(vi)                              such Acquisition is not actively opposed by
the board of directors (or similar governing body) of the selling Persons or the
Persons whose equity interests are to be acquired;

 

54

--------------------------------------------------------------------------------


 

(vii)                           Borrower shall have Liquidity of no less than
Ten Million Dollars ($10,000,000) after giving effect to such Acquisition;

 

(viii)                        the aggregate amount of (A) cash Consideration
(exclusive of the issuance of equity) paid for any such Acquisition (or related
series of Acquisitions) would not exceed Sixty-Five Million Dollars
($65,000,000), and (B) Consideration paid for any such Acquisition (or related
series of Acquisitions) would not exceed One Hundred Twenty-Five Million Dollars
($125,000,000);

 

(ix)                                the aggregate cash Consideration (exclusive
of the issuance of equity) paid for all Acquisitions for all Companies, during
the Commitment Period, would not exceed One Hundred Thirty Million Dollars
($130,000,000); and

 

(x)                                   the aggregate Consideration paid for all
Acquisitions for all Companies, during the Commitment Period, would not exceed
Two Hundred Million Dollars ($200,000,000); and

 

(b)                                 the Project Dundee Acquisition, but only so
long as (i) the aggregate cash Consideration paid for such Acquisition would not
exceed One Hundred Ten Million Dollars ($110,000,000), and (ii) such Acquisition
is in compliance with Sections 5.13(a)(i) through (vi) hereof (other than the
requirement for ten (10) Business Days prior notice set forth in
Section 5.13(a)(iv) hereof).

 

Section 5.14.  Notice.

 

(a)                                  Borrower shall cause a Financial Officer of
Borrower to promptly notify Agent and the Lenders, in writing, whenever a
Default or Event of Default may occur hereunder or any representation or
warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete.

 

(b)                                 Borrower shall provide written notice to
Agent and the Lenders contemporaneously with any notice provided to the
Convertible Subordinated Noteholders under any of the Convertible Subordinated
Documents.

 

Section 5.15.  Capital Distributions; Restricted Payments.

 

(a)                                  So long as no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist, any Company may
make Capital Distributions.

 

(b)                                 No Company shall make or commit itself to
make any Restricted Payment at any time, except that, if no Default or Event of
Default shall then exist or immediately thereafter shall begin to exist,
Borrower may

 

(i)                                     make regularly scheduled payments of
interest on the Convertible Subordinated Notes;

 

(ii)                                  convert the Convertible Subordinated Notes
into equity of Borrower; and

 

55

--------------------------------------------------------------------------------


 

(iii)                               if the Available Liquidity is equal to or
greater than an amount equal to one hundred percent (100%) of the outstanding
principal amount of the Convertible Subordinated Notes, prepay any amount of
principal of the Convertible Subordinated Notes.

 

Section 5.16.  Environmental Compliance.  Each Company shall comply in all
material respects with any and all material Environmental Laws including,
without limitation, all Environmental Laws in jurisdictions in which such
Company owns or operates a facility or site, arranges for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts for transport any
hazardous substances, solid waste or other wastes or holds any interest in real
property or otherwise.  Borrower shall furnish to the Lenders, promptly after
receipt thereof, a copy of any notice such Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company.  No Company shall allow the release or disposal of hazardous
waste, solid waste or other wastes on, under or to any real property in which
any Company holds any interest or performs any of its operations, in material
violation of any material Environmental Law.  As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority private Person, or otherwise.  Borrower shall defend,
indemnify and hold Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law.  Such indemnification shall survive
any termination of this Agreement.

 

Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party or a Foreign Subsidiary) on terms that shall be less favorable to
such Company than those that might be obtained at the time in a transaction with
a non-Affiliate; provided, however, that the foregoing shall not prohibit
(a) the payment of customary and reasonable directors’ fees, (b) the payment of
reasonable compensation and expense reimbursement to officers and employees for
service actually rendered to any such Company, (c) indemnities and reimbursement
paid to directors, (d) stock option and compensation plans of the Companies,
(e) employment contracts with officers and management of the Companies,
(f) transactions among Companies, (g) the repurchase of equity interests from
former officers, directors and employees to the extent permitted by this
Agreement, (h) advances and loans to officers and employees of the Companies to
the extent permitted by this Agreement, and (i) other transactions specifically
permitted under this Agreement.

 

Section 5.18.  Use of Proceeds.  Borrower’s use of the proceeds of the Loans
shall be solely for working capital and other general corporate purposes
(including Acquisitions) of the Companies and for the refinancing of existing
Indebtedness.

 

56

--------------------------------------------------------------------------------


 

Section 5.19.  Corporate Names and Locations of Collateral.  No Company shall
change its corporate name, unless, in each case, such Company shall provide
Agent and the Lenders with at least thirty (30) days prior written notice
thereof.  Borrower shall also promptly notify Agent and the Lenders of (a) any
material change in any location where any Company’s Inventory or Equipment is
maintained, and any new locations where any material amount of a Company’s
Inventory or Equipment is to be maintained; (b) any change in the location of
the office where any Company’s records pertaining to its Accounts are kept;
(c) the location of any new places of business and the changing or closing of
any of its existing places of business; and (d) any change in the location of
any Company’s chief executive office.  In the event of any of the foregoing or
if otherwise deemed appropriate by Agent, Agent is hereby authorized to file new
U.C.C. Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in Agent’s sole discretion, to perfect or continue perfected the
security interest of Agent, for the benefit of the Lenders, in the Collateral. 
Borrower shall pay all filing and recording fees and taxes in connection with
the filing or recordation of such U.C.C. Financing Statements and shall promptly
reimburse Agent if Agent pays the same.  Such amounts shall be Related Expenses
hereunder.

 

Section 5.20.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a)                                  Guaranties and Security Documents.  Each
Domestic Subsidiary (that is not a Dormant Subsidiary) created, acquired or held
subsequent to the Closing Date, shall promptly execute and deliver to Agent, for
the benefit of the Lenders, a Guaranty of Payment of all of the Obligations and
a Security Agreement, such agreements to be in form and substance reasonably
acceptable to Agent, along with any such other supporting documentation,
Security Documents, corporate governance and authorization documents, and an
opinion of counsel as may be deemed necessary or advisable by Agent.  At such
time that a Subsidiary (that has been classified as a Dormant Subsidiary) no
longer meets the requirements of a Dormant Subsidiary, Borrower shall provide to
Agent prompt written notice thereof, and shall provide, with respect to such
Subsidiary, all of the documents referenced in the foregoing sentence.  In
addition, each Subsidiary that acquires a Subsidiary after the Closing Date,
shall execute and deliver to Agent, for the benefit of the Lenders, a Pledge
Agreement and deliver all of the share certificates (or other evidence of
equity) owned by such Subsidiary; provided, however, that no Company shall be
required to pledge more than sixty-five percent (65%) of the outstanding shares
or other ownership interest of any direct Foreign Subsidiary and shall not be
required to pledge any ownership interest in any indirect Foreign Subsidiary.

 

(b)                                 Perfection or Registration of Interest in
Foreign Shares.  With respect to any foreign shares pledged to Agent, for the
benefit of the Lenders, on or after the Closing Date, Agent shall at all times,
in the discretion of Agent or the Required Lenders, have the right to perfect,
at Borrower’s cost, payable upon request therefor (including, without
limitation, any foreign counsel, or foreign notary, filing, registration or
similar, fees, costs or expenses), its security interest in such shares in the
respective foreign jurisdiction.

 

Section 5.21.  Restrictive Agreements.  Except as set forth in this Agreement,
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise

 

57

--------------------------------------------------------------------------------


 

cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any Subsidiary to (a) make, directly or indirectly, any Capital
Distribution to Borrower, (b) make, directly or indirectly, loans or advances or
capital contributions to Borrower or (c) transfer, directly or indirectly, any
of the properties or assets of such Subsidiary to Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) non-assignment provisions in leases or other agreements entered in the
ordinary course of business, or (iii) customary restrictions in security
agreements or mortgages securing Indebtedness or capital leases, of a Company to
the extent such restrictions shall only restrict the transfer of the property
subject to such security agreement, mortgage or lease.

 

Section 5.22.  Other Covenants.  In the event that any Company shall enter into,
or shall have entered into, the Note Agreement (or the Convertible Subordinated
Documents), or any agreement evidencing Indebtedness of any Company or the
Companies in excess of the amount of Ten Million Dollars ($10,000,000) wherein
the covenants contained therein shall be more restrictive than the covenants set
forth herein, then the Companies shall be bound hereunder by such more
restrictive covenants with the same force and effect as if such covenants were
written herein.

 

Section 5.23.  Note Agreement.

 

(a)                                  Modifications.  Borrower shall not, without
the prior written consent of Agent and the Required Lenders, amend, restate,
supplement or otherwise modify any of the Convertible Subordinated Documents to
(i) increase the principal amount outstanding thereunder, or (ii) change the
date of any principal or interest payment to an earlier date.

 

(b)                                 No Default.  No “Default” or “Event of
Default”, as each term is defined in the Convertible Subordinated Documents,
(i) shall exist, or (ii) shall exist immediately after the granting or
continuation of any Loan.

 

(c)                                  Senior Indebtedness.  The Secured
Obligations shall at all times constitute indebtedness permitted under the terms
of the Convertible Subordinated Documents and “Senior Indebtedness”, as defined
in the Convertible Subordinated Documents, and permitted to be secured under the
Convertible Subordinated Documents.

 

(d)                                 Subordinated Indebtedness.  The Secured
Obligations shall at all times constitute senior indebtedness which is entitled
to the benefits of the subordination provisions of all outstanding Subordinated
Indebtedness, including, but not limited to, the Convertible Subordinated
Indebtedness.

 

Section 5.24.  Collateral.  Borrower shall:

 

(a)                                  at all reasonable times and after
reasonable prior notice, allow Agent or any Lender by or through any of its
officers, agents, employees, attorneys, or accountants to (i) examine, inspect,
and make extracts from Borrower’s books and other records, including, without
limitation, the tax returns of Borrower; (ii) arrange for verification of
Borrower’s Accounts, under reasonable procedures; and (iii) examine and inspect
Borrower’s Inventory and

 

58

--------------------------------------------------------------------------------


 

Equipment, wherever located, under reasonable procedures; provided that any such
examination or verification shall be limited, except during the continuance of
an Event of Default, to one visit per year;

 

(b)                                 use commercially reasonable efforts to
promptly furnish to Agent or any Lender upon reasonable request (i) additional
statements and information with respect to the Collateral, and all writings and
information relating to or evidencing any of Borrower’s Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as Agent or such Lender may reasonably request;

 

(c)                                  notify Agent in writing immediately upon
the creation by any Company of a Deposit Account not listed on Schedule 6.18
hereto and provide for the execution of a Control Agreement with respect
thereto, if required by Agent or the Required Lenders;

 

(d)                                 maintain Borrower’s Equipment (that is
necessary in the business of the Companies) in good operating condition and
repair, ordinary wear and tear and casualty loss excepted, making all necessary
replacements thereof in its reasonable business judgment so that the value and
operating efficiency thereof shall at all times be maintained and preserved;

 

(e)                                  deliver to Agent to hold as security for
the Secured Obligations, within ten Business Days upon the written request of
Agent, all certificated Investment Property owned by a Credit Party, in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to Agent, or in the event such Investment Property is in the
possession of a securities intermediary or credited to a securities account,
execute with the related securities intermediary an investment property control
agreement over such securities account in favor of Agent, for the benefit of the
Lenders, in form and substance reasonably satisfactory to Agent; and

 

(f)                                    upon the reasonable request of Agent,
promptly take such action and promptly make, execute, and deliver all such
additional and further items, deeds, assurances, instruments and any other
writings as Agent may from time to time reasonably deem necessary, including,
without limitation, chattel paper, to carry into the effect the intention of
this Agreement, or so as to completely vest in and ensure to Agent and the
Lenders their respective rights hereunder and in or to the Collateral and the
Real Property.

 

Borrower hereby authorizes Agent, on behalf of the Lenders, to file U.C.C.
Financing Statements with respect to the Collateral.  All Related Expenses are
payable to Agent within thirty (30) days after demand therefor; after the
occurrence of an Event of Default, Agent may, at its option, debit Related
Expenses directly to any deposit account of a Company located at Agent or the
Revolving Loans.

 

Section 5.25.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  Borrower shall provide Agent with prompt written
notice with respect to any real property acquired by any Company subsequent to
the Closing Date with an individual value in excess of One Million Dollars
($1,000,000).  In addition to any other right Agent and

 

59

--------------------------------------------------------------------------------


 

the Lenders may have pursuant to this Agreement or otherwise, upon written
request of Agent, whenever made, Borrower shall grant to Agent as additional
security for the Secured Obligations, a Lien on such real property of Borrower. 
Borrower agrees, promptly after the date of such written request, to secure all
of such Indebtedness by delivering to Agent security agreements, mortgages (or
deeds of trust, if applicable) or other documents, instruments or agreements or
such thereof as Agent may require.  In addition, if any Subsidiary acquires any
federally registered intellectual property (including, without limitation, any
patents, patent applications, trademarks, service marks, copyrights, licenses,
and rights with respect to the foregoing) subsequent to the Closing Date,
Borrower shall promptly provide written notice to Agent and such Subsidiary
shall promptly execute and deliver an Intellectual Property Collateral
Assignment Agreement with respect to such federally registered intellectual
property.  Borrower shall pay all recordation, legal and other expenses in
connection therewith.

 

Section 5.26.  Amendment of Organizational Documents.  No Company shall amend
its Organizational Documents to change its state of organization, or otherwise
amend its Organizational Documents in any manner adverse to Lenders, without the
prior written consent of Agent.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing, and in good standing under the laws
of its state or jurisdiction of incorporation or organization, and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in the jurisdictions set forth opposite its name on Schedule 6.1 hereto,
which are all of the states or jurisdictions where the character of its property
or its business activities makes such qualification necessary, except where a
failure to qualify or be in good standing would not reasonably be expected to
result in a Material Adverse Effect.  Schedule 6.1 hereto sets forth, as of the
Closing Date, each Subsidiary of Borrower (and whether such Subsidiary is a
Dormant Subsidiary), its state of formation, its relationship to Borrower,
including the percentage of each class of stock or membership interests owned by
a Company, the location of its chief executive office and its principal place of
business.  Borrower owns all of the equity interests of each of its
Subsidiaries.

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, moratorium and similar laws and by equitable
principles, whether considered at law or in equity.  The execution, delivery and
performance of the Loan Documents will not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any

 

60

--------------------------------------------------------------------------------


 

Company under the provisions of, such Company’s Organizational Documents or any
material agreement.

 

Section 6.3.  Compliance with Laws and Contracts.  Except as would not
reasonably be expected to result in a Material Adverse Effect, each Company:

 

(a)                                  holds permits, certificates, licenses,
orders, registrations, franchises, authorizations, and other approvals from any
Governmental Authority necessary for the conduct of its business and is in
compliance with all applicable laws relating thereto;

 

(b)                                 is in compliance with all federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to occupational safety and health, and equal
employment practices;

 

(c)                                  is not in violation of or in default under
any agreement to which it is a party or by which its assets are subject or
bound;

 

(d)                                 shall ensure that no Person who owns a
controlling interest in or otherwise controls a Company is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, or any other similar lists maintained by OFAC pursuant to any
authorizing statute, executive order or regulation, or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar executive orders;

 

(e)                                  comply with all applicable Bank Secrecy Act
and anti-money laundering laws and regulations; and

 

(f)                                    is in compliance, in all material
respects, with the Patriot Act.

 

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto and would not reasonably be expected to result in a Material
Adverse Effect, as of the Closing Date, there are (a) no lawsuits, actions,
investigations, or other proceedings pending or, to the knowledge of each
Company, threatened against any Company, or in respect of which any Company may
have any liability, in any court or before any Governmental Authority,
arbitration board, or other tribunal, (b) no orders, writs, injunctions,
judgments, or decrees of any court or government agency or instrumentality to
which any Company is a party or by which the property or assets of any Company
are bound, and (c) no grievances, disputes, or controversies outstanding with
any union or other organization of the employees of any Company, or threats of
work stoppage, strike, or pending demands for collective bargaining.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof.

 

61

--------------------------------------------------------------------------------


 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any security interest or Lien of
any kind.  No Company has entered into any contract or agreement (other than a
contract or agreement entered into in connection with Indebtedness permitted
pursuant to Section 5.8(h) hereof, the purchase or lease of fixed assets or an
intellectual property licensing agreement that prohibits Liens on such assets)
that exists on or after the Closing Date that would prohibit Agent and the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Company.

 

Section 6.7.  Tax Returns.  All federal and all material state, provincial and
local tax returns and other reports required by law to be filed in respect of
the income, business, properties and employees of each Company have been filed
and all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein.  The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

 

Section 6.8.  Environmental Laws.  Each Company is in material compliance with
all material Environmental Laws, including, without limitation, all
Environmental Laws in all jurisdictions in which any Company owns or operates,
or has owned or operated, a facility or site, arranges or has arranged for
disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise. 
No material litigation or proceeding arising under, relating to or in connection
with any Environmental Law is pending or, to the best knowledge of any officer
of any Company, threatened, against any Company, any real property in which any
Company holds or has held an interest or any past or present operation of any
Company.  No release, threatened release or disposal of hazardous waste, solid
waste or other wastes is occurring, or has occurred (other than those that are
currently being cleaned up in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in material violation of any material Environmental Law.  As
used in this Section 6.8, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity, action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.

 

Section 6.9.  Locations.  As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
set forth on Schedule 6.9 hereto.  Each Company’s chief executive office is set
forth on Schedule 6.9 hereto.  Schedule 6.9 further specifies whether each
location, as of the Closing Date, (a) is owned by the Companies, or (b) is
leased by a Company from a third party.  As of the Closing Date, Schedule 6.9
correctly identifies the name and address of each third party location where
assets of the Companies with a value in excess of One Million Dollars
($1,000,000) are located.

 

62

--------------------------------------------------------------------------------


 

Section 6.10.  Employee Benefits Plans.  Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date.  Except as would not reasonably be expected
to result in a Material Adverse Effect:

 

(a)                                  no ERISA Event has occurred or is expected
to occur with respect to an ERISA Plan;

 

(b)                                 full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan;

 

(c)                                  the liability of each Controlled Group
member with respect to each ERISA Plan has been fully funded based upon
reasonable and proper actuarial assumptions, has been fully insured, or has been
fully reserved for on its financial statements in accordance with GAAP;

 

(d)                                 no changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan;

 

(e)                                  with respect to each ERISA Plan that is
intended to be qualified under Code Section 401(a), (i) the ERISA Plan and any
associated trust operationally comply with the applicable requirements of Code
Section 401(a); (ii) the ERISA Plan and any associated trust have been amended
to comply with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely); (iii) the ERISA Plan and any associated trust have received a favorable
determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (iv) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (v) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972; and

 

(f)                                    with respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets.

 

Section 6.11.  Consents or Approvals.  No material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.

 

63

--------------------------------------------------------------------------------


 

Section 6.12.  Solvency.  Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders.  Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders.  Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred hereunder.  Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

 

Section 6.13.  Financial Statements.  The Consolidated financial statements of
Borrower, for the fiscal year ended December 31, 2004 and the quarter ended
June 30, 2005 furnished to Agent and the Lenders, are true and complete in all
material respects, have been prepared in accordance with GAAP, and fairly
present in all material respects the financial condition of the Companies as of
the dates of such financial statements and the results of their operations for
the periods then ending.  As of the Closing Date, since the dates of such
statements, there has been no material adverse change in any Company’s financial
condition, properties or business or any change in any Company’s accounting
procedures.

 

Section 6.14.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America).  Neither the granting of any Loan (or any conversion thereof) or
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit
will violate, or be inconsistent with, the provisions of Regulation T, U or X or
any other Regulation of such Board of Governors.

 

Section 6.15.  Material Agreements.  Except as disclosed on Schedule 6.15
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) real estate lease, whether as lessee or
lessor thereunder; (c) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Securities Exchange
Act of 1934, as amended) other than a Company; (d) management or employment
contract or contract for personal services with any of its Affiliates that is
not otherwise terminable at will or on less than ninety (90) days’ notice
without liability; or (e) collective bargaining agreement.

 

Section 6.16.  Intellectual Property.  Each Company owns or has the right to use
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
significant conflict with the rights of others.  Except as disclosed on
Schedule 6.16 hereto, as of the Closing Date, no Subsidiary owns any federally
registered intellectual property, including, without limitation, any patents,
patent applications, trademarks, service marks, copyrights, licenses, and rights
with respect to the foregoing.

 

Section 6.17.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons

 

64

--------------------------------------------------------------------------------


 

engaged in the same businesses as the Companies.  Schedule 6.17 hereto sets
forth all insurance carried by the Companies on the Closing Date, setting forth
in detail the amount and type of such insurance.

 

Section 6.18.  Deposit Accounts.  Schedule 6.18 hereto lists all banks (other
than payroll, tax withholding or trust accounts) and other financial
institutions at which any Company maintains deposit or other accounts as of the
Closing Date, and Schedule 6.18 hereto correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

Section 6.19.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents (excluding budgets and projections), contains any untrue statement of
a material fact or omits a material fact necessary to make the statements
contained therein or in the Loan Documents not materially misleading.  On the
Closing Date, after due inquiry by Borrower, there is no known fact that any
Company has not disclosed to Agent and the Lenders that has or is likely to have
a Material Adverse Effect.

 

Section 6.20.  Note Agreement.  No Event of Default (as defined in the Note
Agreement) or Default (as defined in the Note Agreement) exists, nor will any
such Event of Default or Default exist immediately after the granting of any
Loan or the issuance of any Letter of Credit under this Agreement.

 

Section 6.21.  Investment Company; Holding Company.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company”
required to be registered as such within the meaning of the Investment Company
Act of 1940, as amended, or (b) subject to regulation under the Public Utility
Holding Company Act of 1935 or the Federal Power Act, each as amended, or any
foreign, federal, state or local statute or regulation limiting its ability to
incur Indebtedness.

 

Section 6.22.  Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

ARTICLE VII. SECURITY

 

Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
Borrower hereby grants to Agent, for the benefit of the Lenders, a security
interest in the Collateral.

 

Section 7.2.  Collections and Receipt of Proceeds by Borrower.

 

(a)                                  Prior to the exercise by Agent and the
Required Lenders of their rights under Article IX hereof, both (i) the lawful
collection and enforcement of all of Borrower’s Accounts,

 

65

--------------------------------------------------------------------------------


 

and (ii) the lawful receipt and retention by Borrower of all Proceeds of all of
Borrower’s Accounts and Inventory shall be as agent of the Lenders.

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, upon written notice to Borrower from Agent,
at the election of the Required Lenders, a Cash Collateral Account shall be
opened by Borrower at the main office of Agent (or such other office as shall be
designated by Agent) and all such lawful collections of Borrower’s Accounts and
such Proceeds of Borrower’s Accounts and Inventory shall be remitted daily by
Borrower to Agent in the form in which they are received by Borrower, either by
mailing or by delivering such collections and Proceeds to Agent, appropriately
endorsed for deposit in the Cash Collateral Account.  In the event that such
notice is given to Borrower from Agent, Borrower shall not commingle such
collections or Proceeds with any of Borrower’s other funds or property, but
shall hold such collections and Proceeds separate and apart therefrom upon an
express trust for Agent, for the benefit of the Lenders.  In such case, Agent
may, in its sole discretion, and shall, at the request of the Required Lenders,
at any time and from time to time after the occurrence and during the
continuance of an Event of Default, apply all or any portion of the account
balance in the Cash Collateral Account as a credit against (i) the outstanding
principal or interest of the Loans, or (ii) any other Secured Obligations.  If
any remittance shall be dishonored, or if, upon final payment, any claim with
respect thereto shall be made against Agent on its warranties of collection,
Agent may charge the amount of such item against the Cash Collateral Account or
any other Deposit Account (other than a trust, tax withholding or payroll
account) maintained by Borrower with Agent or with any other Lender, and, in any
event, retain the same and Borrower’s interest therein as additional security
for the Secured Obligations.  Agent may, in its sole discretion, at any time and
from time to time, release funds from the Cash Collateral Account to Borrower
for use in Borrower’s business.  The balance in the Cash Collateral Account may
be withdrawn by Borrower upon termination of this Agreement and payment in full
of all of the Secured Obligations (other than contingent indemnity obligations).

 

(c)                                  After the occurrence and during the
continuance of an Event of Default, at Agent’s written request, Borrower shall
cause all remittances representing collections and Proceeds of Collateral to be
mailed to a lock box at a location acceptable to Agent to which Agent shall have
access for the processing of such items in accordance with the provisions, terms
and conditions of the customary lock box agreement of Agent.

 

(d)                                 Agent, or Agent’s designated agent, is
hereby constituted and appointed Borrower’s attorney-in-fact with authority and
power to endorse, after the occurrence and during the continuance of an Event of
Default, any and all instruments, documents, and chattel paper upon Borrower’s
failure to do so.  Such authority and power, being coupled with an interest,
shall be (i) irrevocable until all of the Secured Obligations (other than
contingent indemnity obligations) are paid, (ii) exercisable by Agent at any
time and without any request upon Borrower by Agent to so endorse, and
(iii) exercisable in Agent’s name or Borrower’s name.  Borrower hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof.  Neither Agent nor the Lenders shall be bound or obligated
to take any action to preserve any rights therein against prior parties thereto.

 

66

--------------------------------------------------------------------------------


 

Section 7.3.  Collections and Receipt of Proceeds by Agent.  Borrower hereby
constitutes and appoints Agent, or Agent’s designated agent, as Borrower’s
attorney-in-fact to exercise at any time, after the occurrence and during the
continuance of an Event of Default, all or any of the following powers which,
being coupled with an interest, shall be irrevocable until the complete and full
payment of all of the Secured Obligations (other than contingent indemnity
obligations):

 

(a)                                  to receive, retain, acquire, take, endorse,
assign, deliver, accept, and deposit, in the name of Agent or Borrower, any and
all of Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral;

 

(b)                                 to transmit to Account Debtors, on any or
all of Borrower’s Accounts, notice of assignment thereof to Agent, for the
benefit of the Lenders, and the security interest therein of Agent, for the
benefit of the Lenders, and to request from such Account Debtors at any time, in
the name of Agent or Borrower, information concerning Borrower’s Accounts and
the amounts owing thereon;

 

(c)                                  to transmit to purchasers of any or all of
Borrower’s Inventory, notice of Agent’s security interest therein, and to
request from such purchasers at any time, in the name of Agent or Borrower,
information concerning Borrower’s Inventory and the amounts owing thereon by
such purchasers;

 

(d)                                 to notify and require Account Debtors on
Borrower’s Accounts and purchasers of Borrower’s Inventory to make payment of
their indebtedness directly to Agent;

 

(e)                                  to take or bring, in the name of Agent or
Borrower, all steps, actions, suits, or proceedings deemed by Agent necessary or
desirable to effect the receipt, enforcement, and collection of the Collateral;
and

 

(f)                                    to accept all collections in any form
relating to the Collateral, including remittances that may reflect deductions,
and to deposit the same, into Borrower’s Cash Collateral Account or, at the
option of Agent, to apply them as a payment against the Loans or any other
Secured Obligations in accordance with this Agreement.

 

Section 7.4.  Use of Inventory and Equipment.  Until the exercise by Agent and
the Required Lenders of their rights under Article IX hereof, Borrower may
(a) retain possession of and use its Inventory and Equipment in any lawful
manner not inconsistent with this Agreement or with the terms, conditions, or
provisions of any policy of insurance thereon; (b) sell or lease its Inventory
in the ordinary course of business; provided, however, that a sale or lease in
the ordinary course of business does not include a transfer in partial or total
satisfaction of an Indebtedness; and (c) use and consume any raw materials or
supplies, the use and consumption of which are necessary in order to carry on
Borrower’s business.

 

67

--------------------------------------------------------------------------------


 

ARTICLE VIII.  EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder:

 

Section 8.1.  Payments.  If (a) the interest on any Loan, any commitment or
other fee or any other Obligation (other than those specified in subpart
(b) hereof) shall not be paid in full when due and payable or within three
Business Days thereafter, or (b) the principal of any Loan or any reimbursement
obligation under any Letter of Credit that has been drawn, shall not be paid in
full when due and payable.

 

Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.22 or 5.23(b),
(c) or (d) hereof.

 

Section 8.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.

 

Section 8.4.  Representations and Warranties.  If any representation or warranty
made in any Loan Document shall be false or misleading in any material respect.

 

Section 8.5.  Cross Default.

 

(a)                                  Convertible Subordinated Indebtedness.  If
(i) any event of default (as each term or similar term is defined in any
Convertible Subordinated Document) shall occur under any Convertible
Subordinated Document or any agreement executed in connection therewith, or
(ii) the Indebtedness incurred in connection with any Convertible Subordinated
Note shall be accelerated for any reason.

 

(b)                                 Other Cross Defaults.  If any Company shall
default in the payment of principal, interest or fees due and owing (i) in an
amount in excess of One Million Dollars ($1,000,000) beyond any period of grace
provided with respect thereto; or (ii) under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

 

Section 8.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders reasonably determine would have a Material Adverse
Effect, or (b) results in a Lien on assets of the Companies in excess of Two
Million Dollars ($2,000,000).

 

Section 8.7.  Change in Control.  If any Change in Control shall occur.

 

68

--------------------------------------------------------------------------------


 

Section 8.8.  Money Judgment.  A final judgment or order for the payment of
money shall be rendered against any Company by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of sixty (60) days
after the date on which the right to appeal has expired, provided that the
aggregate of all such judgments for all such Companies shall exceed One Million
Dollars ($1,000,000) (less (a) any amount that will be covered by the proceeds
of insurance and is not subject to dispute by the insurance provider and (b) any
money judgment to the extent such amounts are provided by funds in a valid
escrow account or similar arrangement).

 

Section 8.9.  Security.  If any Lien granted in this Agreement or any other Loan
Document in favor of Agent, for the benefit of the Lenders, shall be determined
to be (a) void, voidable or invalid, or is subordinated or not otherwise given
the priority contemplated by this Agreement with respect to any material amount
of Collateral and the Credit Parties have failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by Agent, in its reasonable discretion).

 

Section 8.10.  Validity of Loan Documents.  (a) Any material provision, of any
material Loan Document shall at any time for any reason cease to be valid,
binding and enforceable against any Credit Party; (b) the validity, binding
effect or enforceability of any Loan Document against any Credit Party shall be
contested by any Credit Party; (c) any Credit Party shall deny that it has any
or further liability or obligation under any Loan Document; or (d) any Loan
Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative in any material respect or in any material way cease
to give or provide to Agent and the Lenders the benefits purported to be created
thereby.

 

Section 8.11.  Solvency.  If Borrower, Poorman-Douglas Corporation or any other
Company with assets over Five Million Dollars ($5,000,000) shall (a) except as
permitted pursuant to Section 5.12 hereof, discontinue business, (b) generally
not pay its debts as such debts become due, (c) make a general assignment for
the benefit of creditors, (d) apply for or consent to the appointment of an
interim receiver, a receiver and manager, an administrator, sequestrator,
monitor, a custodian, a trustee, an interim trustee, liquidator, agent or other
similar official of all or a substantial part of its assets or of such Company,
(e) be adjudicated a debtor or insolvent or have entered against it an order for
relief under Title 11 of the United States Code, or under any other bankruptcy
insolvency, liquidation, winding-up, corporate or similar statute or law,
foreign, federal, state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing the same may be amended from time to
time, or other applicable statute for jurisdictions outside of the United
States, as the case may be, (f) file a voluntary petition in bankruptcy, or file
a proposal or notice of intention to file a proposal or have an involuntary
proceeding filed against it and the same shall continue undismissed for a period
of sixty (60) days from commencement of such proceeding or case, or file a
petition or an answer or an application or a proposal seeking reorganization or
an arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors,
(g) suffer or permit or to continue unstayed and in effect for sixty

 

69

--------------------------------------------------------------------------------


 

(60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Company, or (h) take, or
omit to take, any action in order thereby to effect any of the foregoing.

 

ARTICLE IX.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1.  Optional Defaults.  If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur,
Agent may, with the consent of the Required Lenders, and shall, at the written
request of the Required Lenders, give written notice to Borrower to:

 

(a)                                  terminate the Commitment, if not previously
terminated, and, immediately upon such election, the obligations of the Lenders,
and each thereof, to make any further Loan and the obligation of the Fronting
Lender to issue any Letter of Credit immediately shall be terminated; and/or

 

(b)                                 accelerate the maturity of all of the
Obligations (if the Obligations are not already due and payable), whereupon all
of the Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by Borrower.

 

Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.11 hereof shall occur:

 

(a)                                  all of the Commitment shall automatically
and immediately terminate, if not previously terminated, and no Lender
thereafter shall be under any obligation to grant any further Loan, nor shall
the Fronting Lender be obligated to issue any Letter of Credit; and

 

(b)                                 the principal of and interest then
outstanding on all of the Loans, and all of the other Obligations, shall
thereupon become and thereafter be immediately due and payable in full (if the
Obligations are not already due and payable), all without any presentment,
demand or notice of any kind, which are hereby waived by Borrower.

 

Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Revolving Lenders for any then
outstanding Letters of Credit, cash equal to the sum of the aggregate undrawn
balance of any then outstanding Letters of Credit.  Agent and the Lenders are
hereby authorized, at their option, to deduct any and all such amounts from any
deposit balances then owing by any Lender (or any affiliate of such Revolving
Lender, wherever located) to or for the credit or account of any Company, as
security for the obligations of Borrower and any

 

70

--------------------------------------------------------------------------------


 

Guarantor of Payment to reimburse Agent and the Revolving Lenders for any then
outstanding Letters of Credit.

 

Section 9.4.  Offsets.  If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower to such Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special (but excluding trust,
tax withholding and payroll accounts)) balances and all other indebtedness then
held or owing by such Lender (including, without limitation, by branches and
agencies or any affiliate of such Lender, wherever located) to or for the credit
or account of Borrower or any Guarantor of Payment, all without notice to or
demand upon Borrower or any other Person, all such notices and demands being
hereby expressly waived by Borrower.

 

Section 9.5.  Equalization Provision.

 

(a)                                  Equalization Within Commitments Prior to an
Equalization Event.  Each Revolving Lender agrees with the other Revolving
Lenders that, if it at any time shall obtain any Advantage over the other
Revolving Lenders, or any thereof, in respect of the Applicable Debt (except as
to Swing Loans and Letters of Credit prior to Agent’s giving of notice to
participate and amounts under Article III hereof), such Revolving Lender shall
purchase from the other Revolving Lenders, for cash and at par, such additional
participation in the Applicable Debt as shall be necessary to nullify the
Advantage.  Each Term Lender agrees with the other Term Lenders that, if it at
any time shall obtain any Advantage over the other Term Lenders, or any thereof,
in respect of the Applicable Debt (except as to amounts under Article III
hereof), such Term Lender shall purchase from the other Term Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage.

 

(b)                                 Equalization Between Commitments After an
Equalization Event.  After the occurrence of an Equalization Event, each Lender
agrees with the other Lenders that, if such Lender at any time shall obtain any
Advantage over the other Lenders or any thereof determined in respect of the
Obligations (including Swing Loans and Letters of Credit but excluding amounts
under Article III hereof) then outstanding, such Lender shall purchase from the
other Lenders, for cash and at par, such additional participation in the
Obligations as shall be necessary to nullify the Advantage in respect of the
Obligations.  For purposes of determining whether or not, after the occurrence
of an Equalization Event, an Advantage in respect of the Obligations shall
exist, Agent shall, as of the date that the Equalization Event occurs:

 

(i)                                     add the Revolving Credit Exposure and
the Term Loan Exposure to determine the equalization maximum amount (the
“Equalization Maximum Amount”); and

 

71

--------------------------------------------------------------------------------


 

(ii)                                  determine an equalization percentage (the
“Equalization Percentage”) for each Lender by dividing the aggregate amount of
its Lender Credit Exposure by the Equalization Maximum Amount.

 

After the date of an Equalization Event, Agent shall determine whether an
Advantage exists among the Lenders by using the Equalization Percentage.  Such
determination shall be conclusive absent manifest error.

 

(c)                                  Recovery of Amount.  If any such Advantage
resulting in the purchase of an additional participation as set forth in
subsections (a) or (b) hereof shall be recovered in whole or in part from the
Lender receiving the Advantage, each such purchase shall be rescinded, and the
purchase price restored (but without interest unless the Lender receiving the
Advantage is required to pay interest on the Advantage to the Person recovering
the Advantage from such Lender) ratably to the extent of the recovery.

 

(d)                                 Application and Sharing of Set-Off Amounts. 
Each Lender further agrees with the other Lenders that, if it at any time shall
receive any payment for or on behalf of Borrower on any Indebtedness owing by
Borrower to that Lender (whether by voluntary payment, by realization upon
security, by reason of offset of any deposit or other Indebtedness, by
counterclaim or cross action, by enforcement of any right under any Loan
Document, or otherwise), it shall apply such payment first to any and all
Indebtedness owing by Borrower to that Lender pursuant to this Agreement
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 9.5 or any other Section of this Agreement).  Each
Credit Party agrees that any Lender so purchasing a participation from the other
Lenders, or any thereof, pursuant to this Section 9.5 may exercise all of its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

Section 9.6.  Collateral.  Upon the occurrence and during the continuance of an
Event of Default and at all times thereafter, Agent and the Lenders shall have
the rights and remedies of a secured party under the Ohio Revised Code as in
effect from time to time, in addition to the rights and remedies of a secured
party provided elsewhere within this Agreement, in any other Related Writing
executed by Borrower or otherwise provided in law or equity.  Agent may require
Borrower to assemble the Collateral, which Borrower agrees to do, and make it
available to Agent and the Lenders at a reasonably convenient place to be
designated by Agent. Agent may, with or without notice to or demand upon
Borrower and with or without the aid of legal process, make use of such force as
may be necessary to enter any premises where the Collateral, or any thereof, may
be found and to take possession thereof (including anything found in or on the
Collateral that is not specifically described in this Agreement, each of which
findings shall be considered to be an accession to and a part of the Collateral)
and for that purpose may pursue the Collateral wherever the same may be found,
without liability for trespass or damage caused thereby to Borrower.  After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to Borrower personally or any other
Person or property, all of which Borrower hereby waives, and upon such terms and
in such manner as Agent may deem advisable, Agent, in its discretion, may sell,
assign, transfer and deliver any of the Collateral at any time, or from time to
time.  No prior notice need be given to

 

72

--------------------------------------------------------------------------------


 

Borrower or to any other Person in the case of any sale of Collateral that Agent
determines to be perishable or to be declining speedily in value or that is
customarily sold in any recognized market, but in any other case Agent shall
give Borrower not fewer than ten days prior notice of either the time and place
of any public sale of the Collateral or of the time after which any private sale
or other intended disposition thereof is to be made.  Borrower waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale.  At any such public sale, Agent or the Lenders may purchase the
Collateral, or any part thereof, free from any right of redemption, all of which
rights Borrower hereby waives and releases.  After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, Agent may apply the net proceeds of each such
sale to or toward the payment of the Secured Obligations, whether or not then
due, in such order and by such division as Agent, in its sole discretion, may
deem advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and Borrower shall remain liable for any deficiency.  In addition,
Agent shall at all times have the right to obtain new appraisals of Borrower or
the Collateral, the cost of which shall be paid by Borrower.

 

Section 9.7.  Other Remedies.  The remedies in this Article IX are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled.  Agent
shall exercise the rights under this Article IX and all other collection efforts
on behalf of the Lenders and no Lender shall act independently with respect
thereto, except as otherwise specifically set forth in this Agreement.

 

Section 9.8.  Application of Proceeds.

 

(a)                                  Payments Prior to Exercise of Remedies. 
Prior to the exercise by Agent on behalf of the Lenders of remedies under this
Agreement or the other Loan Documents, all monies received by Agent shall be
applied, unless otherwise required by the terms of the other Loan Documents or
by applicable law, as follows (provided that Agent shall have the right at all
times to apply any payment received from Borrower first to the payment of all
obligations (to the extent not paid by Borrower) incurred by Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses):

 

(i)                                     with respect to payments received in
connection with the Revolving Credit Commitment, to the Revolving Credit Lenders
(or the Swing Line Lender or the Fronting Lender, as appropriate); and

 

(ii)                                  with respect to payments received in
connection with the Term Loan Commitment, to the Term Loan Lenders.

 

(b)                                 Payments Subsequent to Exercise of
Remedies.  After the exercise by Agent or the Required Lenders of remedies under
this Agreement or the other Loan Documents, all monies received by Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

 

73

--------------------------------------------------------------------------------


 

(i)                                     first, to the payment of all obligations
(to the extent not paid by Borrower) incurred by Agent pursuant to Section 11.5
hereof and to the payment of Related Expenses;

 

(ii)                                  second, to the payment pro rata of
(A) interest then accrued and payable on the outstanding Loans, (B) any fees
then accrued and payable to Agent, and (C) any fees then accrued and payable to
any Fronting Lender or the holders of the Letter of Credit Commitment in respect
of the Letter of Credit Exposure;

 

(iii)                               third, (A) to the Lenders, on a pro rata
basis, based upon each such Lender’s Overall Commitment Percentage; provided
that the amounts payable in respect of the Letter of Credit Exposure shall be
held and applied by Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subsection (iii), and
(B) the Indebtedness under any Hedge Agreement, such amount to be based upon the
net termination obligation of Borrower under such Hedge Agreement; with such
payment to be pro rata between (A) and (B) hereof; and

 

(iv)                              finally, any remaining surplus after all of
the Secured Obligations have been paid in full, to Borrower or to whomsoever
shall be lawfully entitled thereto.

 

ARTICLE X.  THE AGENT

 

The Lenders authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Lenders in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:

 

Section 10.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents.  Notwithstanding any provision to the contrary
contained

 

74

--------------------------------------------------------------------------------


 

in this Agreement or in any other Loan Document, Agent shall not have any duty
or responsibility except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

Section 10.2.  Note Holders.  Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with
Agent, signed by such payee and in form satisfactory to Agent.

 

Section 10.3.  Consultation With Counsel.  Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.

 

Section 10.4.  Documents.  Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

 

Section 10.5.  Agent and Affiliates.  KeyBank National Association (“KeyBank”)
and its affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Companies and Affiliates as though KeyBank were not Agent hereunder and
without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that Agent shall be under no obligation to provide
such information to other Lenders.  With respect to Loans and Letters of Credit
(if any), KeyBank and its affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though KeyBank
were not Agent, and the terms “Lender” and “Lenders” include KeyBank and its
affiliates, to the extent applicable, in their individual capacities.

 

Section 10.6.  Knowledge of Default.  It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by a Lender in writing that such Lender
believes that a Default or Event of Default has occurred and is continuing and
specifying the nature thereof or has been notified by Borrower pursuant to
Section 5.14 hereof.

 

75

--------------------------------------------------------------------------------


 

Section 10.7.  Action by Agent.  Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 10.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement.  Agent shall
incur no liability under or in respect of this Agreement by acting upon any
notice, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.

 

Section 10.8.  Release of Collateral or Guarantor of Payment.  In the event of a
transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, Agent, at the request and expense of Borrower, is hereby authorized by
the Lenders to (a) release such Collateral from this Agreement, (b) release a
Guarantor of Payment in connection with such permitted transfer, and (c) duly
assign, transfer and deliver to the affected Company (without recourse and
without any representation or warranty) such Collateral as is then (or has been)
so transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.

 

Section 10.9.  Notice of Default.  In the event that Agent shall (a) have been
notified by a Lender in writing that such Lender believes that a Default or
Event of Default has occurred and is continuing, or (b) have actual knowledge of
a Default or Event of Default due to the default in the payment of principal,
interest and fees required to be paid to Agent for the account of the Lenders,
Agent shall promptly notify the Lenders and shall take such action and assert
such rights under this Agreement as the Required Lenders shall direct and Agent
shall inform the other Lenders in writing of the action taken.  Agent may take
such action and assert such rights as it deems to be advisable, in its
discretion, for the protection of the interests of the holders of the
Obligations.

 

Section 10.10.  Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

 

Section 10.11.  Indemnification of Agent.  The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrower) ratably, according to their
respective Overall Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
in its capacity as agent in any way relating to or arising out of this Agreement
or any Loan Document or any action taken or omitted by Agent with respect to
this Agreement or any Loan Document, provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses,

 

76

--------------------------------------------------------------------------------


 

damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement or any other Loan Document.  No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.11.  The
undertaking in this Section 10.11 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, any foreclosure under, or modification, release or discharge of, any or
all of the Security Documents, termination of this Agreement and the resignation
or replacement of the agent.

 

Section 10.12.  Successor Agent.  Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Borrower and the
Lenders.  If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Borrower so long as an Event of Default has not
occurred and is continuing, and which consent shall not be unreasonably
withheld), or (b) if a successor agent shall not be so appointed and approved
within the thirty (30) day period following Agent’s notice to the Lenders of its
resignation, then Agent shall appoint a successor agent that shall serve as
agent until such time as the Required Lenders appoint a successor agent.  Upon
its appointment, such successor agent shall succeed to the rights, powers and
duties as agent, and the term “Agent” shall mean such successor effective upon
its appointment, and the former agent’s rights, powers and duties as agent shall
be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement.

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents, and has received copies of and
reviewed the Convertible Subordinated Documents, including, but not limited to,
the conditions relating to the status of the Obligations as Senior Indebtedness
(as defined in the Convertible Subordinated Notes)

 

77

--------------------------------------------------------------------------------


 

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents.  The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

 

Section 11.3.  Amendments, Waivers and Consents.

 

(a)                                  General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                                 Exceptions to the General Rule.  Anything
herein to the contrary notwithstanding, unanimous consent of the Lenders shall
be required with respect to (i) any increase in the Commitment hereunder (except
as specified in Section 2.10(b) hereof), (ii) the extension of maturity of the
Loans, the payment date of interest or scheduled principal thereunder, or the
payment date of commitment or other fees or amounts payable hereunder, (iii) any
reduction in the rate of interest on the Loans (provided that the institution of
the Default Rate and a subsequent removal of the Default Rate shall not
constitute a decrease in interest rate pursuant to this Section 11.3), or in any
amount of interest or scheduled principal due on any Loan, or the payment of
commitment or other fees hereunder or any change in the manner of pro rata
application of any payments made by Borrower to the Lenders hereunder, (iv) any
change in any percentage voting requirement, voting rights, or the Required
Lenders definition in this Agreement, (v) the release of any Guarantor of
Payment or material amount of Collateral, except as specifically permitted
hereunder, securing the Obligations, or (vi) any amendment to this Section 11.3
or Section 9.5 hereof.

 

(c)                                  Generally.  Notice of amendments or
consents ratified by the Lenders hereunder shall be forwarded by Agent to all of
the Lenders.  Each Lender or other holder of a Note (or interest in any Loan)
shall be bound by any amendment, waiver or consent obtained as authorized by
this Section 10.3, regardless of its failure to agree thereto.

 

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature
pages of this Agreement, if to a Lender, mailed or delivered to it, addressed to
the address of such Lender specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or two Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day), except that notices from Borrower to Agent or the
Lenders

 

78

--------------------------------------------------------------------------------


 

pursuant to any of the provisions hereof shall not be effective until received
by Agent or the Lenders, as the case may be.  For purposes of Article II hereof,
Agent shall be entitled to rely on telephonic instructions from any person that
Agent in good faith believes is an Authorized Officer of Borrower, and Borrower
shall hold Agent and each Lender harmless from any loss, cost or expense
resulting from any such reliance.

 

Section 11.5.  Costs, Expenses and Taxes.  Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of Agent and all Related Expenses,
including, but not limited to, (a) syndication, administration, travel and
out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses (excluding allocated costs of in-house counsel), of Agent in connection
with the preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and out-of-pocket expenses
of special counsel for Agent, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto.  Borrower also agrees to pay on demand all costs and expenses of Agent
and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing.  In addition, Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees, other than those liabilities
resulting from the gross negligence or willful misconduct of Agent, or, with
respect to amounts owing to a Lender, such Lender, in each case as determined by
a court of competent jurisdiction.  All obligations provided for in this
Section 10.5 shall survive any termination of this Agreement.

 

Section 11.6.  Indemnification.  Borrower agrees to defend, indemnify and hold
harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees but excluding anticipated profits) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Loans or any of the Obligations, or any activities of any Company or its
Affiliates; provided that no Lender nor Agent shall have the right to be
indemnified under this Section 11.6 for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.

 

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the

 

79

--------------------------------------------------------------------------------


 

Lenders a partnership, association, joint venture or other entity.  No default
by any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default.  The relationship between Borrower and the
Lenders with respect to the Loan Documents and the Related Writings is and shall
be solely that of debtor and creditors, respectively, and neither Agent nor any
Lender shall have any fiduciary obligation toward any Credit Party with respect
to any such documents or the transactions contemplated thereby.

 

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

Section 11.9.  Binding Effect; Borrower’s Assignment.  This Agreement shall
become effective when it shall have been executed by Borrower, Agent and each
Lender and thereafter shall be binding upon and inure to the benefit of
Borrower, Agent and each of the Lenders and their respective successors and
permitted assigns, except that Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Agent and all of the Lenders.

 

Section 11.10.  Lender Assignments.

 

(a)                                  Assignments of Commitments.  Each Lender
shall have the right at any time or times to assign to an Eligible Transferee
(other than to a Lender that shall not be in compliance with this Agreement),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or Swing Loan, and any
participation purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof.

 

(b)                                 Prior Consent.  No assignment may be
consummated pursuant to this Section 11.10 without the prior written consent of
Borrower and Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible Transferee and either wholly-owned by
a Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender, or to another Lender), which consent of Borrower and
Agent shall not be unreasonably withheld; provided, however, that Borrower’s
consent shall not be required if, at the time of the proposed assignment, any
Default or Event of Default shall then exist.  Anything herein to the contrary
notwithstanding, any Lender may at any time make a collateral assignment of all
or any portion of its rights under the Loan Documents to a Federal Reserve Bank,
and no such assignment shall release such assigning Lender from its obligations
hereunder.

 

(c)                                  Minimum Amount.  Each such assignment shall
be in a minimum amount of the lesser of Five Million Dollars ($5,000,000) of the
assignor’s Commitment and interest herein or the entire amount of the assignor’s
Commitment and interest herein.

 

80

--------------------------------------------------------------------------------


 

(d)                                 Assignment Fee.  Unless the assignment shall
be to an affiliate of the assignor or the assignment shall be due to merger of
the assignor or for regulatory purposes, either the assignor or the assignee
shall remit to Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

 

(e)                                  Assignment Agreement.  Unless the
assignment shall be due to merger of the assignor or a collateral assignment for
regulatory purposes, the assignor shall (i) cause the assignee to execute and
deliver to Borrower and Agent an Assignment Agreement, and (ii) execute and
deliver, or cause the assignee to execute and deliver, as the case may be, to
Agent such additional amendments, assurances and other writings as Agent may
reasonably require.

 

(f)                                    Non-U.S. Assignee.  If the assignment is
to be made to an assignee that is organized under the laws of any jurisdiction
other than the United States or any state thereof, the assignor Lender shall
cause such assignee, at least five Business Days prior to the effective date of
such assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrower) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrower or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor Lender (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrower)
either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S. Internal
Revenue Service Form W-8BEN, as applicable (wherein such assignee claims
entitlement to complete exemption from U.S. federal withholding tax on all
payments hereunder), and (iii) to agree (for the benefit of the assignor, Agent
and Borrower) to provide to the assignor Lender (and, in the case of any
assignee registered in the Register, to Agent and Borrower) a new Form W-8ECI or
Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

(g)                                 Deliveries by Borrower.  Upon satisfaction
of all applicable requirements specified in subsections (a) through (f) above,
Borrower shall execute and deliver (i) to Agent, the assignor and the assignee,
any consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by Borrower in connection with the Assignment
Agreement, and (ii) to the assignee and the assignor, if applicable, an
appropriate Note or Notes.  After delivery of the new Note or Notes, the
assignor’s Note or Notes being replaced shall be returned to Borrower marked
“replaced”.

 

(h)                                 Effect of Assignment.  Upon satisfaction of
all applicable requirements set forth in subsections (a) through (g) above, and
any other condition contained in this Section 11.10, (i) the assignee shall
become and thereafter be deemed to be a “Lender” for the purposes of this
Agreement, (ii) the assignor shall be released from its obligations hereunder to
the extent that its interest has been assigned, (iii) in the event that the
assignor’s entire interest has been assigned, the assignor shall cease to be and
thereafter shall no longer be deemed to be a “Lender” and (iv) the signature
pages hereto and Schedule 1 hereto shall be automatically amended, without
further action, to reflect the result of any such assignment.

 

81

--------------------------------------------------------------------------------


 

(i)                                     Agent to Maintain Register.  Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower, Agent and the Lenders may treat each Person whose name is recorded
in the Register as the owner of the Loan recorded therein for all purposes of
this Agreement.  The Register shall be available for inspection by Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note held by it); provided that:

 

(a)                                  any such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged;

 

(b)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  the parties hereto shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                                 such Participant shall be bound by the
provisions of Section 9.5 hereof, and the Lender selling such participation
shall obtain from such Participant a written confirmation of its agreement to be
so bound; and

 

(e)                                  no Participant (unless such Participant is
itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any other Loan Document, except
that such Lender may agree with such Participant that such Lender will not,
without such Participant’s consent, take action of the type described as
follows:

 

(i)                                     increase the portion of the
participation amount of any Participant over the amount thereof then in effect,
or extend the Commitment Period, without the written consent of each Participant
affected thereby; or

 

(ii)                                  reduce the principal amount of or extend
the time for any payment of principal of any Loan, or reduce the rate of
interest or extend the time for payment of interest on any Loan, or reduce the
commitment fee, without the written consent of each Participant affected
thereby.

 

82

--------------------------------------------------------------------------------


 

Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided, however, that the obligations of
Borrower shall not increase as a result of such transfer and Borrower shall have
no obligation to any Participant.

 

Section 11.12.  Patriot Act Notice.  Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies the Credit Parties that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or Agent, as applicable, to identify the
Credit Parties in accordance with the Patriot Act.  Borrower shall provide, to
the extent commercially reasonable, such information and take such actions as
are reasonably requested by Agent or a Lender in order to assist Agent or such
Lender in maintaining compliance with the Patriot Act.

 

Section 11.13.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to Sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.14.  Investment Purpose.  Each of the Lenders represents and warrants
to Borrower that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto for investment purposes only and
not for the purpose of distribution or resale, it being understood, however,
that each Lender shall at all times retain full control over the disposition of
its assets.

 

Section 11.15.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

Section 11.16.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.17.  Governing Law; Submission to Jurisdiction.

 

(a)                                  Governing Law.  This Agreement, each of the
Notes and any Related Writing shall be governed by and construed in accordance
with the laws of the State of Ohio and the

 

83

--------------------------------------------------------------------------------


 

respective rights and obligations of Borrower, Agent, and the Lenders shall be
governed by Ohio law, without regard to principles of conflicts of laws.

 

(b)                                 Submission to Jurisdiction.  Borrower hereby
irrevocably submits to the non-exclusive jurisdiction of any Ohio state or
federal court sitting in Cleveland, Ohio, over any action or proceeding arising
out of or relating to this Agreement, the Obligations or any Related Writing,
and Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such Ohio state or federal court. 
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise.  Borrower agrees that a final, nonappealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

[Remainder of page left intentionally blank]

 

84

--------------------------------------------------------------------------------


 

Section 11.18.  JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, BORROWER,
AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

Address:

501 Kansas Avenue

EPIQ SYSTEMS, INC.

 

Kansas City, Kansas 66105

 

 

Attn:  Elizabeth Braham

By:

/s/ Elizabeth M. Braham

 

 

 

Name:

Elizabeth M. Braham

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

Address:

127 Public Square

KEYBANK NATIONAL ASSOCIATION,

 

Cleveland, Ohio 44114-1306

as Agent and as a Lender

 

Attn:  Institutional Banking01 Kansas Avenue

 

 

 

By:

/s/ Vijaya N. Kulkarni

 

 

 

Name:  Vijaya N. Kulkarni

 

 

Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

TERM LOAN
COMMITMENT
AMOUNT

 

MAXIMUM AMOUNT

 

KeyBank National Association

 

100

%

$

100,000,000

 

$

25,000,000

 

$

125,000,000

 

Total Commitment Amount

 

100

%

$

100,000,000

 

$

25,000,000

 

$

125,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GUARANTORS OF PAYMENT

 

Bankruptcy Services LLC

EPIQ Systems Acquisition, Inc.

Poorman-Douglas Corporation

nMatrix Inc.

Hilsoft, Inc.

Financial Balloting Group LLC

Novare, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$

 

November 15, 2005

 

FOR VALUE RECEIVED, the undersigned, EPIQ SYSTEMS, INC., a Missouri corporation
(“Borrower”), promises to pay, on the last day of the Commitment Period, as
defined in the Credit and Security Agreement (as hereinafter defined), to the
order of                     (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of

 

DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit and Security Agreement made by Lender to Borrower pursuant to
Section 2.2(a) of the Credit and Security Agreement, whichever is less, in
lawful money of the United States of America.

 

As used herein, “Credit and Security Agreement” means the Amended and Restated
Credit and Security Agreement dated as of November 15, 2005, among Borrower, the
Lenders, as defined therein, and KeyBank National Association, as lead arranger,
sole book runner and administrative agent for the Lenders (“Agent”), as the same
may from time to time be amended, restated or otherwise modified.  Each
capitalized term used herein that is defined in the Credit and Security
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit and Security Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(a) of the Credit and
Security Agreement.  Such interest shall be payable on each date provided for in
such Section 2.4(a); provided, however, that interest on any principal portion
that is not paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, and payments of principal of any thereof, shall
be shown on the records of Lender by such method as Lender may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from the obligations of Borrower under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit and Security Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the Default Rate.  All payments of principal of and interest on
this Note shall be made in immediately available funds.

 

This Note is one of the Revolving Credit Notes referred to in the Credit and
Security Agreement.  Reference is made to the Credit and Security Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare

 

E-1

--------------------------------------------------------------------------------


 

this Note due prior to its stated maturity, and other terms and conditions upon
which this Note is issued.

 

Borrower hereby designates all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit and
Security Agreement and the other Loan Documents, as defined in the Credit and
Security Agreement, to be “Senior Indebtedness” as defined in the Note
Agreement.  Except as expressly provided in the Credit and Security Agreement,
Borrower expressly waives presentment, demand, protest and notice of any kind. 
This Note shall be governed by and construed in accordance with the laws of the
State of Ohio, without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$5,000,000

 

November 15, 2005

 

FOR VALUE RECEIVED, the undersigned, EPIQ SYSTEMS, INC., a Missouri corporation
(“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION
(“Swing Line Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as
Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio 44114-1306 the
principal sum of

 

FIVE MILLION AND 00/100

 

DOLLARS

 

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit and Security Agreement (as hereinafter defined) made by Swing Line Lender
to Borrower pursuant to Section 2.2(c) of the Credit and Security Agreement,
whichever is less, in lawful money of the United States of America on the
earlier of the last day of the Commitment Period, as defined in the Credit and
Security Agreement, or, with respect to each Swing Loan, the Swing Loan Maturity
Date applicable thereto.

 

As used herein, “Credit and Security Agreement” means the Amended and Restated
Credit and Security Agreement dated as of November 15, 2005, among Borrower, the
Lenders, as defined therein, and KeyBank National Association, as lead arranger,
sole book runner and administrative agent for the Lenders (“Agent”), as the same
may from time to time be amended, restated or otherwise modified.  Each
capitalized term used herein that is defined in the Credit and Security
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit and Security Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(b) of the Credit and Security
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.4(b); provided, however, that interest on any principal portion that
is not paid when due shall be payable on demand.

 

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligation of
Borrower under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit and Security Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the Default Rate.  All payments of principal of and interest on
this Note shall be made in immediately available funds.

 

E-3

--------------------------------------------------------------------------------


 

This Note is the Swing Line Note referred to in the Credit and Security
Agreement.  Reference is made to the Credit and Security Agreement for a
description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Borrower hereby designates all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit and
Security Agreement and the other Loan Documents, as defined in the Credit and
Security Agreement, to be “Senior Indebtedness” as defined in the Note
Agreement.  Except as expressly provided in the Credit and Security Agreement,
Borrower expressly waives presentment, demand, protest and notice of any kind. 
This Note shall be governed by and construed in accordance with the laws of the
State of Ohio, without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

TERM NOTE

 

$

 

November 15, 2005

 

FOR VALUE RECEIVED, the undersigned, EPIQ SYSTEMS, INC., a Missouri corporation
(“Borrower”) promises to pay to the order of [                 ] (“Lender”) at
the main office of KEYBANK NATIONAL ASSOCIATION, as Agent, as hereinafter
defined, 127 Public Square, Cleveland, Ohio 44114-1306 the principal sum of

 

DOLLARS

 

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit and Security Agreement (as hereinafter
defined).

 

As used herein, “Credit and Security Agreement” means the Amended and Restated
Credit and Security Agreement dated as of November 15, 2005, among Borrower, the
Lenders, as defined therein, and KeyBank National Association, as lead arranger,
sole book runner and administrative agent for the Lenders (“Agent”), as the same
may from time to time be amended, restated or otherwise modified.  Each
capitalized term used herein that is defined in the Credit and Security
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit and Security Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit and Security
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.4(c); provided, however, that interest on any principal portion that
is not paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, and payments of principal of either thereof,
shall be shown on the records of Lender by such method as Lender may generally
employ; provided, however, that failure to make any such entry shall in no way
detract from the obligations of Borrower under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit and Security Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the Default Rate.  All payments of principal of and interest on
this Note shall be made in immediately available funds.

 

This Note is one of the Term Notes referred to in the Credit and Security
Agreement.  Reference is made to the Credit and Security Agreement for a
description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

E-5

--------------------------------------------------------------------------------


 

Borrower hereby designates all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit and
Security Agreement and the other Loan Documents, as defined in the Credit and
Security Agreement, to be “Senior Indebtedness” as defined in the Note
Agreement.  Except as expressly provided in the Credit and Security Agreement,
Borrower expressly waives presentment, demand, protest and notice of any kind. 
This Note shall be governed by and construed in accordance with the laws of the
State of Ohio, without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF

NOTICE OF LOAN

 

, 20  

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:  Institutional Banking

 

Ladies and Gentlemen:

 

The undersigned, EPIQ SYSTEMS, INC., refers to the Amended and Restated Credit
and Security Agreement, dated as of November 15, 2005 (“Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, the Lenders, as defined in the Credit Agreement, and KeyBank
National Association, as Agent, and hereby gives you notice, pursuant to
Section 2.6 of the Credit Agreement that the undersigned hereby requests a Loan
under the Credit Agreement, and in connection therewith sets forth below the
information relating to the Loan (the “Proposed Loan”) as required by
Section 2.6 of the Credit Agreement:

 

(a)                                  The Business Day of the Proposed Loan is
                     , 20  .

 

(b)                                 The amount of the Proposed Loan is
$                            .

 

(c)                                  The Proposed Loan is to be a Base Rate Loan
        / Eurodollar Loan           / Swing Loan          .
(Check one.)

 

(d)                                 If the Proposed Loan is a Eurodollar Loan,
the Interest Period requested is one month      , two months      , three months
      , six months       .
(Check one.)

 

The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)                                     the representations and warranties
contained in Article VI of the Credit Agreement are true in all material
respects as if made on and as of such date, except to the extent that any
thereof expressly relate to an earlier date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such Proposed Loan, or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

 

E-7

--------------------------------------------------------------------------------


 

(iii)                               the conditions set forth in Section 2.6 and
Article IV of the Credit Agreement have been satisfied.

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-8

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

 

For Fiscal Quarter ended                           

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                  I am the duly elected President or Chief
Financial Officer of EPIQ SYSTEMS, INC., a Missouri corporation (“Borrower”);

 

(2)                                  I am familiar with the terms of that
certain Amended and Restated Credit and Security Agreement, dated as of
November 15, 2005, among the undersigned, the lenders named on Schedule 1
thereto (together with their respective successors and assigns, collectively,
the “Lenders”), as defined in the Credit Agreement, and KeyBank National
Association, as Agent (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), and the terms of the other Loan Documents, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

(3)                                  The review described in paragraph (2) above
did not disclose, and I have no knowledge of, the existence of any condition or
event that constitutes or constituted a Default or Event of Default, at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate;

 

(4)                                  The representations and warranties made by
Borrower contained in Article VI of the Credit Agreement are true in all
material respects as if made on and as of the date hereof, except to the extent
that any thereof expressly relate to an earlier date; and

 

(5)                                  Set forth on Attachment I hereto are
calculations of the financial covenants set forth in Section 5.7 of the Credit
Agreement, which calculations show compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the      day of
               , 20  .

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-9

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                 (the “Assignor”) and
                                  (the “Assignee”) is dated as of
              , 20  .  The parties hereto agree as follows:

 

1.                                       Preliminary Statement.  Assignor is a
party to an Amended and Restated Credit and Security Agreement, dated as of
November 15, 2005 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”), among EPIQ SYSTEMS, INC., a
Missouri corporation (“Borrower”), the lenders named on Schedule 1 thereto
(together with their respective successors and assigns, collectively, the
“Lenders” and, individually, each a “Lender”), and KEYBANK NATIONAL ASSOCIATION,
as lead arranger, sole book runner and administrative agent for the Lenders
(“Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement.

 

2.                                       Assignment and Assumption.  Assignor
hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor, an interest in and to Assignor’s rights and obligations under the
Credit Agreement, effective as of the Assignment Effective Date (as hereinafter
defined), equal to the percentage interest specified on Annex 1 hereto
(hereinafter, the “Assigned Percentage”) of Assignor’s right, title and interest
in and to (a) the Commitment, (b) any Loan made by Assignor that is outstanding
on the Assignment Effective Date, (c) Assignor’s interest in any Letter of
Credit outstanding on the Assignment Effective Date, (d) any Note delivered to
Assignor pursuant to the Credit Agreement, and (e) the Credit Agreement and the
other Related Writings.  After giving effect to such sale and assignment and on
and after the Assignment Effective Date, Assignee shall be deemed to have a
“Commitment Percentage” under the Credit Agreement equal to the Commitment
Percentage set forth in subpart II.A on Annex 1 hereto and an Assigned Amount as
set forth on subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).

 

3.                                       Assignment Effective Date.  The
Assignment Effective Date (the “Assignment Effective Date”) shall be
[                     ,             ] (or such other date agreed to by Agent). 
On or prior to the Assignment Effective Date, Assignor shall satisfy the
following conditions:

 

(a)                                  receipt by Agent of this Assignment
Agreement, including Annex 1 hereto, properly executed by Assignor and Assignee
and accepted and consented to by Agent and, if necessary pursuant to the
provisions of Section 11.10(b) of the Credit Agreement, by Borrower;

 

(b)                                 receipt by Agent from Assignor of a fee of
Three Thousand Five Hundred Dollars ($3,500), if required by Section 11.10(d) of
the Credit Agreement;

 

(c)                                  receipt by Agent from Assignee of an
administrative questionnaire, or other similar document, which shall include
(i) the address for notices under the Credit Agreement, (ii) the address of its
Lending Office, (iii) wire transfer instructions for delivery of funds by Agent,
(iv) and such other information as Agent shall request; and

 

E-10

--------------------------------------------------------------------------------


 

(d)                                 receipt by Agent from Assignor or Assignee
of any other information required pursuant to Section 11.10 of the Credit
Agreement or otherwise necessary to complete the transaction contemplated
hereby.

 

4.                                       Payment Obligations.  In consideration
for the sale and assignment of Loans hereunder, Assignee shall pay to Assignor,
on the Assignment Effective Date, the amount agreed to by Assignee and
Assignor.  Any interest, fees and other payments accrued prior to the Assignment
Effective Date with respect to the Assigned Amount shall be for the account of
Assignor.  Any interest, fees and other payments accrued on and after the
Assignment Effective Date with respect to the Assigned Amount shall be for the
account of Assignee.  Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees or other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and to pay the other party any such amounts which it may receive promptly upon
receipt thereof.

 

5.                                       Credit Determination; Limitations on
Assignor’s Liability.  Assignee represents and warrants to Assignor, Borrower,
Agent and the Lenders (a) that it is capable of making and has made and shall
continue to make its own credit determinations and analysis based upon such
information as Assignee deemed sufficient to enter into the transaction
contemplated hereby and not based on any statements or representations by
Assignor, (b) Assignee confirms that it meets the requirements to be an assignee
as set forth in Section 11.10 of the Credit Agreement; (c) Assignee confirms
that it is able to fund the Loans and the Letters of Credit as required by the
Credit Agreement; (d) Assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the Related Writings are required to be performed by it as a Lender
thereunder; and (e) Assignee represents that it has reviewed each of the Loan
Documents and the Convertible Subordinated Documents.  It is understood and
agreed that the assignment and assumption hereunder are made without recourse to
Assignor and that Assignor makes no representation or warranty of any kind to
Assignee and shall not be responsible for (i) the due execution, legality,
validity, enforceability, genuineness, sufficiency or collectability of the
Credit Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of Borrower
or any Guarantor of Payment, (iv) the performance of or compliance with any of
the terms or provisions of the Credit Agreement or any of the Related Writings,
(v) the inspection of any of the property, books or records of Borrower, or
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
Letters of Credit.  Neither Assignor nor any of its officers, directors,
employees, agents or attorneys shall be liable for any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans,
the Letters of Credit, the Credit Agreement or the Related Writings, except for
its or their own bad faith or willful misconduct.  Assignee appoints Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to Agent by the terms thereof.

 

6.                                       Indemnity.  Assignee agrees to
indemnify and hold Assignor harmless against any and all losses, cost and
expenses (including, without limitation, attorneys’ fees) and liabilities

 

E-11

--------------------------------------------------------------------------------


 

incurred by Assignor in connection with or arising in any manner from Assignee’s
performance or non-performance of obligations assumed under this Assignment
Agreement.

 

7.                                       Subsequent Assignments.  After the
Assignment Effective Date, Assignee shall have the right pursuant to
Section 11.10 of the Credit Agreement to assign the rights which are assigned to
Assignee hereunder, provided that (a) any such subsequent assignment does not
violate any of the terms and conditions of the Credit Agreement, any of the
Related Writings, or any law, rule, regulation, order, writ, judgment,
injunction or decree and that any consent required under the terms of the Credit
Agreement or any of the Related Writings has been obtained, (b) the assignee
under such assignment from Assignee shall agree to assume all of Assignee’s
obligations hereunder in a manner satisfactory to Assignor and (c) Assignee is
not thereby released from any of its obligations to Assignor hereunder.

 

8.                                       Reductions of Aggregate Amount of
Commitments.  If any reduction in the Total Commitment Amount occurs between the
date of this Assignment Agreement and the Assignment Effective Date, the
percentage of the Total Commitment Amount assigned to Assignee shall remain the
percentage specified in Section 1 hereof and the dollar amount of the Commitment
of Assignee shall be recalculated based on the reduced Total Commitment Amount.

 

9.                                       Acceptance of Agent; Notice by
Assignor.  This Assignment Agreement is conditioned upon the acceptance and
consent of Agent and, if necessary pursuant to Section 11.10 of the Credit
Agreement, upon the acceptance and consent of Borrower; provided, that the
execution of this Assignment Agreement by Agent and, if necessary, by Borrower
is evidence of such acceptance and consent.

 

10.                                 Entire Agreement.  This Assignment Agreement
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings between the parties hereto
relating to the subject matter hereof.

 

11.                                 Governing Law.  This Assignment Agreement
shall be governed by the laws of the State of Ohio, without regard to conflicts
of laws.

 

12.                                 Notices.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.  For the
purpose hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth under each party’s name on the
signature pages hereof.

 

[Remainder of page intentionally left blank.]

 

E-12

--------------------------------------------------------------------------------


 

13.                                 JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
AGENT, ANY OF THE LENDERS, AND BORROWER, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

 

Phone:

 

 

Name:

 

 

 

Fax:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

 

Phone:

 

 

Name:

 

 

 

Fax:

 

 

Title:

 

 

 

Accepted and Consented to this      day
of       , 20  :

 

Accepted and Consented to this      day
of          , 20  :

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as Agent

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

E-13

--------------------------------------------------------------------------------


 

ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

    I.                             INTEREST OF ASSIGNOR BEING ASSIGNED TO
ASSIGNEE

 

A.

Assigned Percentage

 

 

%

 

 

 

 

 

B.

Assigned Amount

 

$

 

 

 

    II.                         ASSIGNEE’S COMMITMENT (as of the Assignment
Effective Date)

 

A.

Assignee’s Commitment Percentage under the Credit Agreement

 

 

%

 

 

 

 

 

B.

Assignee’s Commitment Amount under the Credit Agreement

 

$

 

 

 

    III.                     ASSIGNOR’S COMMITMENT (as of the Assignment
Effective Date)

 

A.

Assignor’s Commitment Percentage under the Credit Agreement

 

 

%

 

 

 

 

 

B.

Assignor’s Commitment Amount under the Credit Agreement

 

$

 

 

 

E-14

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF

REQUEST FOR EXTENSION

 

, 20  

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio  44114

Attention:  Institutional Banking

 

Ladies and Gentlemen:

 

The undersigned, EPIQ SYSTEMS, INC. (“Borrower”), refers to the Amended and
Restated Credit and Security Agreement, dated as of November 15, 2005 (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among Borrower, the Lenders, as defined in the Credit Agreement, and
KeyBank National Association, as lead arranger, sole book runner and
administrative agent for the Lenders (“Agent”), and hereby gives you notice,
pursuant to Section 2.13 of the Credit Agreement that the undersigned hereby
requests an extension as set forth below (the “Extension”) under the Credit
Agreement, and in connection with the Extension sets forth below the information
relating to the Extension as required by Section 2.13 of the Credit Agreement.

 

The undersigned hereby requests Agent and the Lenders to extend the Commitment
Period from                                       , 200  to
                                       , 200 .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Extension: (a) the
representations and warranties contained in each Loan Document are correct,
before and after giving effect to the Extension and the application of the
proceeds therefrom, as though made on and as of such date; (b) no event has
occurred and is continuing, or would result from such Extension, or the
application of proceeds therefrom, which constitutes a Default or an Event of
Default; and (c) the conditions set forth in Section 2.13 and Article IV of the
Credit Agreement have been satisfied.

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-15

--------------------------------------------------------------------------------